United States Court of Appeals
                                                                    Fifth Circuit
                                                                  F I L E D
                       REVISED SEPTEMBER 13, 2007
                                                                  August 17, 2007
                  UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT                   Charles R. Fulbruge III
                                                                       Clerk
                        _______________________

                              No. 05-50754
                        _______________________

                            STATE OF TEXAS,

                                                   Plaintiff-Appellant,

                                  versus

       UNITED STATES OF AMERICA; UNITED STATES DEPARTMENT
   OF THE INTERIOR; DIRK KEMPTHORNE, in his Official Capacity
         as Secretary of the Department of the Interior,

                                                  Defendants-Appellees,

               KICKAPOO TRADITIONAL TRIBE OF TEXAS,

                                        Intervenor-Defendant-Appellee.



           Appeal from the United States District Court
                 for the Western District of Texas


Before JONES, Chief Judge, and KING and DENNIS, Circuit Judges.

EDITH H. JONES, Chief Judge:

           This is high-stakes litigation involving a challenge to

procedures adopted by the Secretary of the Interior Department

(“Secretary”) to circumvent the consequences of the Supreme Court’s

Eleventh   Amendment   decision   in   Seminole   Tribe   of   Florida     v.

Florida, 517 U.S. 44, 116 S. Ct. 1114 (1996).       An initial question

is whether Texas’s challenge to the existence of the Secretarial

Procedures is ripe now, before the Secretary has made a substantive
determination on a tribe’s Class III gaming license.           We hold that

the case is ripe, the State has standing, and the Secretary lacked

authority to promulgate the regulations.              The district court’s

judgment is REVERSED and REMANDED.

                               I.   BACKGROUND

           In   the   1980s,   various    Indian    tribes   began   to   seek

authority for legalized gambling as a way to earn revenue.                  As

sovereigns, Indian tribes are subordinate only to the federal

government.      California    v.   Cabazon    Band   of   Mission   Indians,

480 U.S. 202, 207, 107 S. Ct. 1083, 1087 (1987).                State laws,

however, “may be applied to tribal Indians on their reservations if

Congress has expressly so provided.”          Id.   In Cabazon, the Supreme

Court held that because Congress had not so expressly provided,

California could not enforce certain anti-gambling laws against an

Indian tribe there.       Id. at 214, 221-22, 107 S. Ct. at 1091,

1094-95.

           In response to Cabazon, Congress enacted the Indian

Gaming Regulatory Act (“IGRA”), 25 U.S.C. § 2701 et seq., to give

states a subordinate but significant role in regulating tribal

gaming.    IGRA separates gaming into classes of escalating stakes.

Class I gaming – social games played for minimal value – is within

the exclusive jurisdiction of the tribes.             25 U.S.C. §§ 2703(6),

2710(a)(1).     Class II gaming – bingo and related activities – is

subject to oversight by the National Indian Gaming Commission.



                                      2
25 U.S.C. §§ 2703(7), 2706(b), 2710(a), (b) & (c).          All other forms

of gaming, including high-stakes games such as slot machines,

casino games, lotteries, and dog racing, are Class III.           25 U.S.C.

§ 2703(8).

           Class III gaming, if authorized by the tribe, must be

“conducted in conformance with a Tribal-State compact entered into

by the Indian Tribe and the State.”          25 U.S.C. § 2710(d)(1).      In

IGRA, Congress meticulously detailed two separate tracks leading to

the institution of a Class III tribal gaming business.              On the

first track, the tribe and the state may negotiate a voluntary

compact governing the conduct of gaming activities, which takes

effect    essentially       upon      approval      by    the   Secretary.

§ 2710(d)(3)(B).

           The second track begins when no compact has been reached

one hundred eighty days after the tribe requests negotiations.

IGRA then allows a tribe to file suit against the state in federal

court and seek a determination whether the state negotiated in good

faith.   § 2710(d)(7).     If the court finds the state negotiated in

good faith, the tribe’s proposal fails.           On a finding of lack of

good   faith,   however,   the     court   may   order   negotiation,   then

mediation.      If the state ultimately rejects a court-appointed

mediator’s proposal, the Secretary “shall prescribe, in consulta-

tion with the Indian tribe, procedures . . . under which class III

gaming may be conducted.”        § 2710(d)(7)(B).



                                      3
            The        Supreme    Court    held       this        second    track   of   the

congressional scheme flawed under the Eleventh Amendment, because

Congress has no authority to abrogate a state’s sovereign immunity

from suit under the Indian Commerce Clause of Article I of the

Constitution.          See Seminole Tribe, 517 U.S. at 47, 116 S. Ct. at

1119.     Following Seminole Tribe, a state may waive immunity from

suit, or the United States may sue the state to obtain the

statutory good-faith determination, but a state cannot be forced to

submit to the tribe’s suit.               Seminole Tribe made the second track

toward Class III gaming far more difficult to pursue.

            To work around the decision, the Secretary promulgated

notice-and-comment regulations in 1999.                           See Class III Gaming

Procedures,       25     C.F.R.    pt.    291       (“Secretarial          Procedures”    or

“Procedures”).         The Secretarial Procedures only apply if the state

asserts its sovereign immunity and refuses to consent to a tribe’s

statutory good-faith suit.            25 C.F.R. §§ 291.1(b), 291.3.                 In such

event, an eligible tribe may submit a Class III gaming proposal to

the Secretary, who then affords the state sixty days to comment and

submit an alternative proposal.                25 C.F.R. § 291.7.           At that point,

the   Secretarial        Procedures       prescribe         two    tracks    depending   on

whether    the    state     chooses       to       submit    an     alternative     compact

proposal.

            If the state does not submit an alternative proposal, the

Secretary reviews the tribe’s proposal and either approves it or

offers the opportunity for a conference between the state and the

                                               4
tribe to address “unresolved issues and areas of disagreements in

the proposal.”     25 C.F.R. § 291.8.       The Secretary must then make a

“final decision either setting forth the Secretary’s proposed

Class III gaming procedures for the Indian tribe, or disapproving

the proposal.”       Id.

            If the state submits an alternative plan, the Secretary

appoints a mediator who, following the same procedures as IGRA

prescribes, will resolve differences between the two proposals.

25 C.F.R. §§ 291.9, 291.10.             While, under the Procedures, the

Secretary may reject the mediator’s proposal, he “must prescribe

appropriate procedures within 60 days under which Class III gaming

may take place.”      25 C.F.R. § 291.11 (emphasis added).

            The   difference      between    IGRA     and   the   Secretarial

Procedures is that IGRA compels appointment of a mediator by the

court only after a judicial finding that the state failed to

negotiate in good faith, but under the Secretarial Procedures, the

gaming    proposal    goes   forward    without     any   judicial   bad-faith

determination if the state refuses to waive sovereign immunity.

The Secretarial Procedures, in sum, offer two alternatives for a

state    that   insists    upon   its   sovereign    immunity:       refuse   to

negotiate, participate (or not) in an informal conference, and take

a chance that the Secretary will not accept the tribe’s Class III

gaming proposal, 25 C.F.R. § 291.8; or submit its “last best

proposal” to a mediator, with the certainty that Class III gaming



                                        5
must be approved on the mediator’s or the Secretary’s terms.

25 C.F.R. § 291.11.

            In 1995, the Kickapoo Traditional Tribe of Texas (the

“Kickapoo”)    petitioned    the    State   to   enter   into   a   compact

facilitating Class III gaming on its land.           Texas rejected the

Kickapoos’ offer.     The tribe’s federal lawsuit against Texas was

eventually dismissed under Seminole Tribe.         In 2004, the Kickapoo

submitted a proposal to the Secretary, who followed the Secretarial

Procedures and invited Texas to comment.           Texas responded with

this lawsuit asking the court to declare the Secretarial Procedures

unauthorized and unconstitutional.

                       II.   STANDARDS OF REVIEW

            This court reviews a district court’s legal conclusions,

including the decision whether to grant a summary judgment motion,

de novo.     Garcia v. LumaCorp, Inc., 429 F.3d 549, 553 (5th Cir.

2005).     Jurisdictional issues such as ripeness and standing, as

well as questions of statutory interpretation, are also legal

questions for which review is de novo.             See Bonds v. Tandy,

457 F.3d 409, 411 (5th Cir. 2006) (standing); Groome Res. Ltd.,

L.L.C., v. Parish of Jefferson, 234 F.3d 192, 198-99 (5th Cir.

2000) (ripeness); In re Reed, 405 F.3d 338, 340 (5th Cir. 2005)

(statutory interpretation).        A district court’s factual findings,

including those on which the court based its legal conclusions, are




                                      6
reviewed for clear error.         See Rivera v. Wyeth-Ayerst Labs.,

283 F.3d 315, 319 (5th Cir. 2002).

                           III.    DISCUSSION

          The district court determined in a thoughtful opinion

that Texas had standing to sue, but that the State’s claims were

not ripe for adjudication.        See Order on Defendants’ Motion to

Dismiss, Kickapoo Traditional Tribe of Texas v. State of Texas,

Cause No. P-95-CA-66 (W.D. Tex. Apr. 2, 1996).            The court thus

dismissed.    Nevertheless, it also opined that the Secretary had

implied   authority     under     IGRA   and    his   general   statutory

responsibility for Indian tribes to promulgate the Procedures.

Texas v. United States, 362 F. Supp. 2d. 765, 769-70 (W.D. Tex.

2004). The State appealed. Responding to the parties’ contentions

in this court, we conclude that Texas has standing to sue, that its

case is ripe, and that the Secretarial Procedures are unauthorized

by statute.

                          A.    Justiciability

          Appellees first contend that Texas has no standing to

seek invalidation of the Secretarial Regulations because Texas has

suffered no injury from the mere existence of the Secretarial

Procedures and, in any event, Texas brought any injury on itself by

raising a sovereign immunity defense to the Kickapoo Tribe’s

enforcement suit.     Relatedly, Appellees argue that Texas’s claims

are not ripe because any injury that Texas could suffer from the


                                     7
Procedures would only manifest if the Secretary were to prescribe

gaming procedures for the tribe at some point in the future.          We

disagree with each contention.

           The standing and ripeness doctrines flow largely from

Article III of the Constitution, which limits the federal judicial

power to the resolution of cases and controversies.       Valley Forge

Christian Coll. v. Ams. United for Separation of Church and State,

Inc., 454 U.S. 464, 471, 102 S. Ct. 752, 757-58 (1982) (discussing

the   underpinnings   of   standing   doctrine).   In   general   terms,

standing is concerned with whether a proper party is bringing suit,

while ripeness is concerned with whether the suit is being brought

at the proper time.   See Elend v. Basham, 471 F.3d 1199, 1205 (11th

Cir. 2006).    However, the doctrines often overlap in practice,

particularly in an examination of whether a plaintiff has suffered

a concrete injury, see id. at 1205, and our injury-in-fact analysis

draws on precedent for both doctrines.

                              1.   Standing

           “The ‘gist of the question of standing’ is whether the

party seeking relief has ‘alleged such a personal stake in the

outcome of the controversy as to assure that concrete adverseness

which sharpens the presentation of issues upon which the court so

largely depends for illumination of difficult . . . questions.’”

Flast v. Cohen, 392 U.S. 83, 99, 88 S. Ct. 1942, 1952 (1968)

(quoting Baker v. Carr, 369 U.S. 186, 204, 82 S. Ct. 691, 703



                                      8
(1962)). To meet the constitutional standing requirements, (1) the

plaintiff must have suffered an “injury in fact,” defined as an

invasion of a legally protected interest that is (a) concrete and

particularized and (b) actual or imminent, not conjectural or

hypothetical; (2) there must be a causal connection between the

injury and the conduct complained of, such that the injury is

fairly traceable to the challenged action of the defendant; and

(3) it must be likely, not merely speculative, that the injury will

be redressed by a favorable decision.              Lujan v. Defenders of

Wildlife, 504 U.S. 555, 560-61, 112 S. Ct. 2130, 2136 (1992).

Texas, as the party invoking federal jurisdiction, bears the burden

of establishing that the standing requirements are met.            See id. at

561, 112 S. Ct. at 2136.

            Texas   alleges    two    ways   in   which    the   Secretarial

Procedures have caused it to suffer an injury in fact, contending

first that the existence of the Secretarial Procedures has reduced

the state’s bargaining power relative to that of the Kickapoo,1 and

second that the Secretarial Procedures subject Texas to a process

for approval of Class III gaming that omits IGRA’s procedural

safeguards and thus exceeds the Secretary’s regulatory authority.

The latter argument, in other words, is that Texas has suffered the

      1
            While the Supreme Court has held that the denial of a “statutory
bargaining chip” can “inflict[] a sufficient likelihood of economic injury to
establish standing,” Clinton v. City of New York, 524 U.S. 417, 432, 118 S. Ct.
2091, 2101 (1998), it is unclear whether a reduction in bargaining power
unaccompanied by economic injury or other concrete injury can constitute an
injury in fact. We do not reach this issue because Texas’s other alleged injury
in fact is sufficient to support standing.

                                      9
injury of being compelled to participate in an invalid administra-

tive process, and we agree that standing exists on this basis.

           At the outset of IGRA’s enforcement process, the statute

provides for tribe-initiated court review of a state’s good faith.

Once a tribe makes a prima facie showing, the state has the

opportunity to prove its good faith to the court and forestall the

remainder of the enforcement process, which includes court-ordered

mediation and possible secretarial approval of gaming procedures.

Texas interprets this as a statutory promise that states will be

spared   mediation    and   secretarial    action   unless    a   court   has

determined that the state negotiated in bad faith.

           Contrary    to   Appellees’    suggestion   that    Texas   faces

nothing more than the possibility that the Secretary might someday

approve of gaming procedures for Kickapoo land, Texas is presently

being subjected to an administrative process involving mediation

and secretarial approval of gaming procedures even though no court

has found that Texas negotiated in bad faith.                 Because Texas

challenges the Secretary’s authority to undertake this process,

Texas has alleged a sufficient injury for standing purposes.              Cf.

Thomas v. Union Carbide Agric. Prods. Co., 473 U.S. 568, 580, 105
S. Ct. 3325, 3332 (1985) (holding that a challenge to a statutory

system of arbitration was ripe because the plaintiffs’ “injury

[was] not a function of whether the [arbitration] tribunal awards

reasonable   compensation     but   of    the   tribunal’s    authority    to

adjudicate the dispute”); Middle S. Energy Inc. v. Ark. Pub. Serv.

                                    10
Comm’n, 772 F.2d 404, 410 (8th Cir. 1985) (challenge to a state

agency’s    ongoing    proceedings     was   ripe   because    the   plaintiff

“challenge[d] not the state’s ultimate substantive decision but its

authority to even conduct the contemplated proceeding”).                     The

alleged    injury     is   not   hypothetical    because     the   Secretarial

Procedures have already been applied to Texas:             The Kickapoo Tribe

submitted a Class III gaming application to the Department of the

Interior, the Secretary notified Texas and the tribe that the

application met the relevant eligibility requirements, and the

Secretary invited Texas to comment on the proposal and submit an

alternative proposal.2       Texas’s only alternative to participating

in this allegedly invalid process is to forfeit its sole oppor-

tunity to comment upon Kickapoo gaming regulations, a forced choice

that is itself sufficient to support standing.             See Union Carbide,
473 U.S. at 582, 105 S. Ct. at 3333 (recognizing “the injury of


      2
            In accordance with the Secretarial Procedures, the Department of the
Interior informed the Kickapoo that their proposal was completed on December 11,
2003.   See 25 C.F.R. § 291.6(b).     On May 24, 2007, the Secretary issued a
preliminary “scope-of-gaming decision” in response to the tribe’s proposal.
According to the Secretary,

      [t]he Tribe should be authorized to engage in the following gaming
      activities under Class III procedures pursuant to 25 U.S.C.
      § 2710(d)(7)(B)(vii)(I), subject to the requirements discussed in
      [the scope-of-gaming decision]: (1) traditional casino-style games;
      (2) any lottery game including keno, numbers and lotto; and (3) off-
      track pari-mutuel betting and pari-mutuel betting through
      simulcasting on any gaming activity occurring off Tribal lands. The
      Tribe is not authorized to operate gaming machines.

This recent, preliminary scope-of-gaming decision illustrates the concrete impact
of the choice that the Secretarial Procedures had forced Texas to make, as
Texas’s decision to forgo this allegedly invalid process has left it unable to
influence important decisions such as the type of gaming activities that the
Secretary will allow on Kickapoo land.

                                       11
being forced to choose between relinquishing [the benefit of an

unlawful adjudicatory process] . . . or engaging in an unconstitu-

tional adjudication”).       As the Supreme Court observed in Lujan,

     [w]hen the suit is one challenging the legality of
     government action or inaction . . . [and] the plaintiff
     is himself an object of the action (or forgone action) at
     issue . . . , there is ordinarily little question that
     the action or inaction has caused him injury, and that a
     judgment preventing or requiring the action will redress
     it.
504 U.S. at 561-62, 112 S. Ct. at 2137.                 We are satisfied that

Texas has alleged an injury in this case.

            The   causation    and     redressability           requirements      for

standing are satisfied as well.           The injury that Texas claims is

directly traceable to the Secretary’s applying the Secretarial

Procedures to Texas, and a judicial invalidation of the Secretarial

Procedures would give Texas direct relief from being effectively

forced to participate in this process.             Although the United States

argues that Texas brought the injury on itself by invoking a

sovereign   immunity      defense,   it     provides       no   support    for    the

proposition   that   an    injury    cannot       be   fairly     traceable      to   a

defendant if the plaintiff’s acts motivated the defendant to

undertake   its   injurious    acts.        The    State    did    not    cause   the

Secretary of the Interior to promulgate the Secretarial Procedures,

nor did it cause the Secretary to apply the process to Texas.                     The

State’s sovereign immunity defense is a prerequisite to secretarial

action only because the Secretarial Procedures so provide.



                                       12
          Accordingly, Texas has standing to challenge the validity

of the Secretarial Procedures.

                            2.    Ripeness

          [The] basic rationale [of the ripeness
          doctrine] is to prevent the courts, through
          avoidance of premature adjudication, from
          entangling themselves in abstract disagree-
          ments over administrative policies, and also
          to   protect  the   agencies  from   judicial
          interference until an administrative decision
          has been formalized and its effects felt in a
          concrete way by the challenging parties.

Abbott Labs. v. Gardner, 387 U.S. 136, 148-49, 87 S. Ct. 1507, 1515

(1967), overruled on other grounds, Califano v. Sanders, 430 U.S.
99, 97 S. Ct. 980 (1977).        To determine if a case is ripe for

adjudication, a court must evaluate (1) the fitness of the issues

for judicial decision, and (2) the hardship to the parties of

withholding court consideration.        See id. at 149.   The fitness and

hardship prongs must be balanced, Am. Forest & Paper Ass’n v. EPA,

137 F.3d 291, 296 (5th Cir. 1998), and “[a] case is generally ripe

if any remaining questions are purely legal ones.”           New Orleans

Pub. Serv., Inc. v. Council of the City of New Orleans, 833 F.2d
583, 587 (5th Cir. 1987).   Yet “even where an issue presents purely

legal questions, the plaintiff must show some hardship in order to




                                   13
establish ripeness.”3           Cent. & Sw. Servs. v. EPA, 220 F.3d 683, 590

(5th Cir. 2000).

                 A challenge to administrative regulations is fit for

review if (1) the questions presented are “purely legal one[s],”

(2) the challenged regulations constitute “final agency action,”

and   (3)    further        factual    development          would      not       “significantly

advance [the         court’s]     ability       to       deal   with    the       legal   issues

presented.”         Nat’l Park Hospitality Ass’n v. Dep’t of Interior,

538 U.S. 803, 812, 123 S. Ct. 2026, 2032 (2003) (internal quotation

marks and citations omitted); Abbott Labs., 387 U.S. at 149-54,

87 S. Ct. 1515-18.      An     additional         consideration           is   “whether

resolution of the issues will foster effective administration of

the statute.”            Merchs. Fast Motor Lines, Inc. v. ICC, 5 F.3d 911,

920 (5th Cir. 1993); Abbott Labs., 387 U.S. at 154, 87 S. Ct. at

1518.

                 Appellees do not dispute that the issues involved in this

case are purely legal, but their arguments with regard to the

remaining fitness principles are all based on the mistaken belief

that Texas’s alleged injury is the speculative harm that could

result      if     the     Secretary     were       ultimately         to    approve      gaming

procedures        for     Kickapoo     land.        As    discussed         in    the   standing



      3
               Texas relies on a case from another circuit for the proposition
that hardship is an issue only if a case is not fit for review. See Fla. Power
& Light v. EPA, 145 F.3d 1414, 1421 (D.C. Cir. 1998) (“When a challenged decision
is not ‘fit’ for review, the petitioner must show ‘hardship’ in order to overcome
a claim of lack of ripeness.”). We need not explore this contention here.

                                               14
inquiry, this is incorrect, as Texas claims present injury from

submission to an invalid agency process, regardless whether the

Secretary ultimately allows gaming on Kickapoo land.

            With this distinction in mind, Texas’s claims are fit for

adjudication.    The challenged Secretarial Procedures are a “final

agency action,” as they are final rules that were promulgated

through a    formal,   notice-and-comment   rulemaking   process   after

announcement in the Federal Register.       See Abbott Labs., 387 U.S.

at 150-51, 87 S. Ct. at 1516-17.    Additional fact-finding would not

aid our inquiry into the purely legal question of their validity.

And resolution of this issue now will give both the Secretary and

Congress significant guidance into how IGRA’s provisions may be

administered in the particular situation addressed in this case.

Appellees submit no relevant arguments as to why this issue is not

presently fit for judicial resolution.

            We also agree with Texas that it would suffer hardship if

we were to withhold consideration of its claims.     The Supreme Court

has found hardship to inhere in legal harms, such as the harmful

creation of legal rights or obligations; practical harms on the

interests advanced by the party seeking relief; and the harm of

being “force[d] . . . to modify [one’s] behavior in order to avoid

future adverse consequences.”      Oh. Forestry Ass’n v. Sierra Club,

523 U.S 726, 734, 118 S. Ct. 1671 (1998).      Texas faces this third

type of harm.    If Texas cannot challenge the Procedures in this



                                   15
lawsuit, the State is forced to choose one of two undesirable

options:      participate    in   an   allegedly     invalid   process    that

eliminates a procedural safeguard promised by Congress, or eschew

the process with the hope of invalidating it in the future, which

risks the approval of gaming procedures in which the state had no

input.     See Abbott Labs., 387 U.S. at 152, 87 S. Ct. at 1517

(finding hardship    where    administrative       regulations   forced    the

plaintiffs either to comply with a challenged requirement and incur

significant costs or refuse to comply and risk prosecution); cf.

Union Carbide, 473 U.S. at 581, 105 S. Ct. at 3333 (finding

hardship    where   the     plaintiffs      “suffer[ed]    the   continuing

uncertainty and expense of depending for compensation on a process

whose authority is undermined because its constitutionality is in

question”).

            We therefore agree with Texas that its challenge to the

Secretarial Regulations is ripe for adjudication.

                                  B.   Merits

            On the merits, to which we now turn, Texas contends that

the Procedures violate the constitutional separation of powers and

nondelegation doctrines and are contrary to and unauthorized by

IGRA or any other federal statute.              To avoid resolution of any

constitutional issues, it is sufficient to consider whether the

Procedures are authorized by IGRA or the general Indian trust

statutes under the Chevron test.



                                       16
                           1.     Statutory Background

            To put this dispute in clearer perspective, one must

recall that although states have no constitutional authority over

Indian reservations, Congress had consistently authorized states to

regulate or prohibit certain activities on the reservations.                        The

Supreme   Court    significantly         altered    the     assumed    state-tribal

relationship      when,    in     the    1987    Cabazon     Band     decision,      it

expansively interpreted a federal statute to prevent states from

prohibiting certain tribal gambling activities.

            Congress responded to Cabazon Band by finishing work on

IGRA, a gambling-enabling statute for Indian reservations that had

been pending in the legislative process for several years.                         It is

unnecessary to repeat our previous summary of the statute’s complex

provisions.     Suffice it to say that among those provisions is a

“carefully crafted and intricate remedial scheme”4 whereby, if a

tribe and state do not voluntarily enter a compact for Class III

gaming, the principal alternative is for the tribe to sue the state

in federal court and secure a determination that the state had not

negotiated in good faith.5              25 U.S.C. § 2710(d)(7)(A)(i).              What

constitutes     good-faith         negotiating      by     the    state       is   left

unexplained.       An     easy,    minimal      inference    is   that    a    state’s



      4
            Seminole Tribe, 517 U.S. at 73-74, 116 S. Ct. at 1132.
      5
            Even after Seminole Tribe, the federal government may sue a state on
behalf of a tribe to pursue IGRA’s remedial process without jurisdictional
impediment.

                                          17
insistence upon its general policy against legalized Class III

gambling would constitute “good faith,” but that determination,

along with numerous other issues such as the necessary “fit”

between a state’s policy and the scope of Class III gaming sought

by a tribe, is left to a federal court — a clearly neutral forum.

Under IGRA, a federal court finding that the state negotiated in

good faith ends the bargaining process.            On a finding of lack of

good   faith,     however,      the    court    may     order    negotiation,

§ 2710(d)(7)(B)(iii), then mediation.           § 2710(d)(7)(B)(iv).         The

court appoints a mediator.        If a state refuses to consent to the

mediator’s proposed compact (which must blend the “last best

offers” of     each   party),    the   Secretary   is   then    authorized    to

prescribe procedures that will bind the state.                  Moreover, the

Secretary must adopt procedures “consistent with the [mediator’s]

proposed compact . . . .”       § 2710(d)(7)(B)(vii)(I).        This statutory

balance   on    its   face   cabins    the   Secretary’s   authority    while

implanting neutral factfinders on the decisive questions of good

faith and the final imposition of a compact on an unwilling or

uncooperative state.

           Absent the Seminole Tribe decision, this remedial plan is

self-contained and fully sufficient.            No one contends that the

Secretary could have promulgated his alternative Procedures under

IGRA before Seminole Tribe was decided. Nonetheless, the Appellees

insist that IGRA implicitly conferred on the Secretary the power to

substitute the Secretarial Procedures for the judicial remedy

                                       18
foreclosed by Seminole Tribe.           This court must therefore move into

the   realm    of   the      Chevron   doctrine   to   determine     whether    the

Secretarial     Procedures       faithfully    interpret      IGRA   or,   as   the

Appellees also assert, the general Indian trust statutes.                       See

Class   III    Gaming     Procedures,     64   Fed.    Reg.   17,535-02,   17,536

(Apr. 12, 1999) (Secretary asserts authority to prescribe the

Procedures based on the statutory delegation of powers contained in

25 U.S.C. § 2710(d)(7)(B)(vii) of IGRA and 25 U.S.C. §§ 2 and 9).

                        2.    Chevron Step-One Analysis

              The authority of administrative agencies is constrained

by the language of the statute they administer.               See Massachusetts

v. EPA, __U.S.__, 127 S. Ct. 1438, 1462 (2007).               Under the Chevron

doctrine, courts assess the validity of challenged administrative

regulations by determining whether (1) a statute is ambiguous or

silent concerning the scope of secretarial authority and (2) the

regulations reasonably flow from the statute when viewed in context

of the overall legislative framework and the policies that animated

Congress’s design.        See Chevron, U.S.A., Inc. v. Natural Res. Def.

Council, Inc., 467 U.S. 837, 842-43, 104 S. Ct. 2778, 2781-82

(1984).

                                         a.

              Under Chevron step one, the inquiry is “whether Congress

has directly spoken to the precise question at issue.”                Id. at 842,

104 S. Ct. at 2781.          Judicial deference is due only “if the agency


                                         19
interpretation is not in conflict with the plain language of the

statute.”     Nat’l R.R. Passenger Corp. v. Boston & Maine Corp.,

503 U.S. 407, 417, 112 S. Ct. 1394, 1401 (1992) (citing K Mart

Corp. v. Cartier, Inc., 486 U.S. 281, 292, 108 S. Ct. 1811, 1818

(1988)).    Step one includes challenges to an agency’s interpreta-

tion of a statute, as well as whether the statute confers agency

jurisdiction    over    an   issue.        See   generally   FDA   v.    Brown   &

Williamson Tobacco Corp., 529 U.S. 120, 120 S. Ct. 1291 (2000).

“Regardless of how serious the problem an administrative agency

seeks to address, however, it may not exercise its authority ‘in a

manner that is inconsistent with the administrative structure that

Congress enacted into law.’”           Id. at 125, 120 S. Ct. at 1297

(quoting ETSI Pipeline Project v. Missouri, 484 U.S. 495, 517, 108
S. Ct. 805, 817 (1988)).6

            As was shown above in our discussion of the statute, the

plain language of IGRA permits limited secretarial intervention

only as a last resort, and only after the statute’s judicial

remedial    procedures       have   been    exhausted.       See    25    U.S.C.

§ 2710(d)(7)(B)(i)-(vi). Congress did not explicitly authorize the

Secretarial Procedures.         Under Chevron step one, when, as here,

“the statute is clear and unambiguous, that is the end of the

matter; for [this] court, as well as the agency, must give effect


      6
            Additionally, courts “must be guided to a degree by common sense as
to the manner in which Congress is likely to delegate a policy decision of such
economic and political magnitude to an administrative agency.” Chevron, 467 U.S.
at 133, 120 S. Ct. at 1301.

                                      20
to the unambiguously expressed intent of Congress.”                        K Mart,
486 U.S. at 291, 108 S. Ct. at 1817 (quoting Bd. of Governors of

the Fed. Reserve Sys. v. Dimension Fin. Corp., 474 U.S. 361, 368,

106 S. Ct. 681, 685 (1986)); Chevron, 467 U.S. at 842-43, 104

S. Ct. at 2781-82.7

                                         b.

             Chevron deference “comes into play, of course, only as a

consequence of statutory ambiguity, and then only if the reviewing

court finds an implicit delegation of authority to the agency.”

Sea-Land Serv., Inc. v. Dep’t of Transp., 137 F.3d 640, 645 (D.C.

Cir. 1998) (citing Chevron, 467 U.S. at 842-44, 104 S. Ct. at 2781-

83). Thus, even if there were an ambiguity concerning whether IGRA

permits     the    Secretarial   Procedures        without    exhaustion    of   its

judicially-controlled remedy, an equally salient fact is that

“[m]ere ambiguity in a statute is not evidence of congressional

delegation of authority.”         Michigan v. EPA, 268 F.3d 1075, 1082

(D.C. Cir. 2001)(citing cases); Montana v. Clark, 749 F.2d 740, 745

(D.C.     Cir.    1984)   (“[D]eference       to   an    agency’s   interpretation

constitutes a judicial determination that Congress has delegated

the     norm-elaboration      function    to       the    agency    and   that   the


      7
            It is noteworthy that the “Indian canon” of statutory construction
has no bearing on this case because IGRA unambiguously defines the scope of
secretarial authority and the conditions under which such authority may be
lawfully exercised. See Negonsott v. Samuels, 507 U.S. 99, 110, 113 S. Ct. 1119,
1125-26 (1993) (courts do not “resort to [the Indian] canon of statutory
construction” when a statute is unambiguous (citation omitted)); Cabazon Band of
Mission Indians v. Nat’l Indian Gaming Comm’n, 14 F.3d 633, 637 (D.C. Cir. 1994)
(“When the statutory language is clear, as it is here, the [Indian] canon may not
be employed.”).

                                         21
interpretation     falls   within     the       scope   of   that     delegation.”

(emphasis in original) (citation omitted)).               The Appellees’ argu-

ment   attempts   to    obviate    Chevron’s        delegation   requirement     by

contending that, despite IGRA’s meticulous description of the

protracted remedial prelude to the Secretary’s involvement in

approving Class III gaming without a state’s consent, this court

can nonetheless discover a silent, or “implicit,” delegation of

secretarial authority. That is, Appellees contend that even though

Congress specifically       addressed         the   circumstances     under   which

secretarial authority can be exercised — and even though those

circumstances     are   absent    here    —    the   Secretary’s      actions   are

justifiable because IGRA does not explicitly address the Eleventh

Amendment issue that arose in the wake of Seminole Tribe.

           Courts encountering this kind of “whatever-it-takes”

approach to Chevron analysis in the past have rejected it.                      See,

e.g., Platte River Whooping Crane Critical Habitat Maint. Trust v.

FERC, 962 F.2d 27, 33 (D.C. Cir. 1992) (appeals to a statute’s

broad purposes do not allow the discovery of implicit delegations

of authority when Congress has explicitly delineated the boundaries

of delegated authority).         When Congress has directly addressed the

extent of authority delegated to an administrative agency, neither

the agency nor the courts are free to assume that Congress intended

the Secretary to act in situations left unspoken.                   See Nat’l R.R.

Passenger Corp. v. Nat’l Ass’n of R.R. Passengers, 414 U.S. 453,

458, 94 S. Ct. 690, 693 (1974) (“When a statute limits a thing to

                                         22
be done in a particular mode, it includes the negative of any other

mode.” (quoting Botany Worsted Mills v. United States, 278 U.S.
282, 289, 49 S. Ct. 129, 132 (1929))).8            Accordingly, adminis-

trative agencies and the courts are “bound, not only by the

ultimate purposes Congress has selected but by the means it has

deemed appropriate, and prescribed, for the pursuit of those

purposes.”      MCI Telecomm. Corp. v. AT&T Corp., 512 U.S. 218, 231

n.4, 114 S. Ct. 2223, 2232 n.4 (1994) (emphasis added).

              Thus, at the heart of the Appellees’ delegation argument

is the assumption that since Congress did not explicitly withhold

secretarial rulemaking authority in the event that a tribe is

unable to obtain a judicial determination of the state’s bad faith,

the ensuing congressional “silence” creates an implicit delegation

under Chevron to promulgate Class III gaming regulations.

              That is an inaccurate interpretation of the nature of the

delegation inquiry under Chevron’s first step.          “Agency authority

may not be lightly presumed.”       Michigan, 268 F.3d at 1082.        “Were

courts   to    presume   a   delegation   of   power   absent   an   express

withholding of such power, agencies would enjoy virtually limitless

hegemony, a result plainly out of keeping with Chevron and quite

likely with the Constitution as well.”         Ethyl Corp. v. EPA, 51 F.3d
8
            See also Pub. Serv. Comm. of State of N.Y. v. FERC, 866 F.2d 487,
491-92 (D.C. Cir. 1989) (executive agencies “cannot enlarge the choice of
permissible procedures beyond those that may fairly be implied from the
substantive sections and the functions there defined”).

                                     23
1053, 1060 (D.C. Cir. 1995); Michigan, 268 F.3d at 1082.9                     It

stands to reason that when Congress has made an explicit delegation

of authority to an agency, Congress did not intend to delegate

additional authority sub silentio.          See Backcountry Against Dumps

v. EPA, 100 F.3d 147, 151 (D.C. Cir. 1996) (finding that explicit

congressional     delegation     of   authority     precludes     an   implicit

delegation more expansive than Congress’s express terms).                Courts

recognize an implicit delegation of rulemaking authority only when

Congress has not spoken directly to the extent of such authority,

or has “intentionally left [competing policy interests] to be

resolved by the agency charged with administration of the statute.”

Chevron 467 U.S. at 865-66, 104 S. Ct. at 2793.

            In IGRA, Congress plainly left little remedial authority

for the Secretary to exercise.          The judicially-managed scheme of

good-faith litigation, followed by negotiation, then mediation,

allows the Secretary to step in only at the end of the process, and

then only to adopt procedures based upon the mediator’s proposed

compact.    The Secretary may not decide the state’s good faith; may

not require or name a mediator; and may not pull out of thin air

the compact provisions that he is empowered to enforce.                To infer



      9
            Nor can congressional silence on an issue be used as a panacea
justifying rulemaking authority untethered from any trace of congressional
intent. “To suggest, as the [Secretary] effectively does, that Chevron step two
is implicated any time a statute does not expressly negate the existence of a
claimed administrative power . . . is both flatly unfaithful to the principles
of administrative law and refuted by precedent.” Am. Bar Ass’n v. FTC, 430 F.3d
457, 468 (D.C. Cir. 2005) (quoting Ry. Labor Executives’ Ass’n v. Nat’l Mediation
Bd., 29 F.3d 655, 671 (D.C. Cir. 1994) (en banc) (emphasis in original)).

                                       24
from this limited authority that the Secretary was implicitly

delegated the ability to promulgate a wholesale substitute for the

judicial process amounts to logical alchemy.

                                        c.

             Citing Seminole Tribe, Appellees further contend that a

judicial decision can, ex post facto, create a Chevron-type “gap”

that introduces ambiguity into the operation of a statutory scheme

and thereby authorizes an administrative agency to step in and

remedy     the   ambiguity.      This    claim   ignores     Chevron’s    well-

established      requirement    that     any   delegation-engendering        gap

contained in a statute, whether implicit or explicit, must have

been “left open by Congress,” not created after the fact by a

court.      Chevron, 467 U.S. at 866, 104 S. Ct. at 2793 (emphasis

added).10




      10
            Moreover, no other circuit court to have considered the propriety of
the Secretarial Procedures in light of IGRA has discovered the statutory gap
purportedly created by Seminole Tribe.      The Eleventh Circuit has suggested
without any analysis that if a state asserted Eleventh Amendment immunity against
a tribe’s lawsuit, the judicial good-faith determination was severable and
unnecessary, and the Secretary could simply enforce against the state regulations
governing Class III gaming. See Seminole Tribe of Fla. v. Florida, 11 F.3d 1016,
1029 (11th Cir. 1994), aff’d, 517 U.S. 44, 116 S. Ct. 1114 (1996). A close
reading of the Eleventh Circuit’s decision, however, demonstrates that it meant
to allow the Secretary to proceed under IGRA as if a judicial finding of lack of
good faith had been made and a court-appointed mediator failed to bring the
parties to terms. See id. (citing § 2710(d)(7)(B)(vii) as the basis for the
Secretarial Procedures). Nowhere does the Eleventh Circuit claim that a state’s
exercise of Eleventh Amendment sovereign immunity creates a statutory gap.
Likewise, considering IGRA in the wake of the Supreme Court’s Seminole Tribe
decision, the Ninth Circuit reaffirmed the centrality of the statutory balancing
of interests in IGRA’s remedial scheme, yet did not mention the apparent gap
Appellees claim was created by the Supreme Court. See United States v. The
Spokane Tribe of Indians, 139 F.3d 1297, 1299-1300 (9th Cir. 1998).

                                        25
             Although      later    enacted        statutory     provisions        may   be

relevant to determine congressional intent for purposes of Chevron

ambiguity, see Brown & Williamson, 529 U.S. at 143-44, 120 S. Ct.

at 1306-07, there is no support for the proposition that later

court decisions affect or effect ambiguity.                     Chevron’s delegation

inquiry     gauges    congressional        intent        that   is    independent    from

subsequent administrative or judicial constructions of a statute.

See Nat’l Cable & Telecomm. Ass’n v. Brand X Internet Servs., 545
U.S. 967, 982, 125 S. Ct. 2688, 2700 (2005)(“[W]hether Congress has

delegated to an agency the authority to interpret a statute does

not depend on the order in which the judicial and administrative

constructions occur.”); see also Bowen v. Georgetown Univ. Hosp.,

488 U.S. 204, 208, 109 S. Ct. 468, 471 (1988)(“It is axiomatic that

an     administrative      agency’s        power     to     promulgate        legislative

regulations is limited to the authority delegated by Congress.”).

Accordingly, even though court interpretation of IGRA produced the

unexpected result that a state may “veto” Class III gaming by

exercising its Eleventh Amendment sovereign immunity, that outcome

has no      bearing   on   the     scope    of     the    administrative       authority

originally delegated by Congress to the Secretary.

             When it so desires, Congress has the power to confer

expansive     interpretive         authority       on     agencies      to    accommodate

changing or unpredictable circumstances. See, e.g., Massachusetts,

__U.S. at__, 127 S. Ct. at 1462 (“The broad language of [Clean Air

Act]    §   202(a)(1)      reflects     an       intentional         effort   to   confer

                                            26
flexibility necessary to forestall . . . obsolescence.”).                Like-

wise, Congress knows well how to cabin agency authority through

specific definitions that pretermit flexible interpretation.              See,

e.g.,   Ethyl   Corp., 51 F.3d   at   1058    (Congress   unambiguously

expressed   that   waiver     decisions    made    under   Clean   Air     Act

§ 211(f)(4) are based exclusively on one criterion).           However, the

fact that later-arising circumstances cause a statute not to

function as Congress intended does not expand the congressionally-

mandated, narrow scope of the agency’s power.              For example, in

evaluating the validity of the Federal Reserve’s interpretation of

the Bank Holding Company Act in Dimension Financial, the Supreme

Court observed that:

     Congress defined with specificity certain transactions
     that constitute banking subject to regulation.        The
     statute may be imperfect, but the [Federal Reserve] Board
     has no power to correct flaws that it perceives in the
     statute it is empowered to administer. Its rulemaking
     power is limited to adopting regulations to carry into
     effect the will of Congress as expressed in the statute.
     If the Bank Holding Company Act falls short of providing
     safeguards desirable or necessary to protect the public
     interest, that is a problem for Congress, not that Board
     or the courts, to address.




                                     27
Dimension Fin. at 374-75, 106 S. Ct. at 689.11                  In strikingly

similar    terms,    the   Seminole    Tribe    Court    rejected    Florida’s

invitation to prescribe a remedy unsupported by the language and

legislative history of IGRA. 517 U.S. at 76, 116 S. Ct. at 1133

(“Nor are we free to rewrite [IGRA’s] statutory scheme in order to

approximate what we think Congress might have wanted had it known

that § 2710(d)(7) was beyond its authority.             If that effort is to

be made, it should be made by Congress, not by the federal

courts.”).12




      11
            Under the Chevron analysis, the question is whether Congress could
be said to have delegated explicit or implicit authority to the agency to deal
with an issue. We focus here on implicit delegation since IGRA indisputably does
not address the post-Seminole Tribe state of affairs. The Dissent suggests that
Congress effects an implicit delegation of legislative authority each time it
decides an issue and withholds power from the agency in so doing. Following this
ungainly line of reasoning to its conclusion, the Dissent would hold that any
time a court overturns a statute speaking expressly to an administrative issue,
the agency has been delegated de facto implicit authority to revise the procedure
as it sees fit. That result stands Congress’s exertion of power on it head,
transforms a denial of agency authority into an implicit delegation thereto, and
radically undercuts the Supreme Court’s attempt in Chevron to distinguish between
congressional power and agency authority in a principled way. In the Indian
gaming context, Congress reacted to the Cabazon Band decision by adopting a
highly complex scheme to balance the tribal-state interests inherent in Indian
gaming.   Congress could have simply authorized the Secretary to promulgate
compacts however he chose to do so, or, it could have refrained from acting
entirely. It took neither route. Instead, it explicitly withheld power from the
Secretary to accomplish IGRA’s balancing scheme. As Dimension Financial states,
no court decision can restore power that was withheld by Congress.
      12
              This comment was made in the context of the Supreme Court’s
rejection of a judicially crafted Ex Parte Young remedy — not the Secretarial
Procedures at issue in this appeal. But Florida’s proposed Ex Parte Young remedy
was rejected by the Supreme Court because, like the Secretarial Procedures, it
was contrary to the “carefully crafted and intricate remedial scheme set forth
in § 2710(d)(7)” by Congress. Seminole Tribe, 517 U.S. at 73-74, 116 S. Ct. at
1132. The Supreme Court’s reason for rejecting the Ex Parte Young remedy thus
applies with equal force to the Secretarial Procedures here. Nevertheless, we
acknowledge that the Court explicitly refused to consider the Eleventh Circuit’s
“substitute remedy” of Secretarial Procedures. Id. at 76, 116 S. Ct. at 1133;
see also 517 U.S. 1133, 116 S. Ct. 1416 (1996) (mem.).

                                       28
          Nor does the fact that judicial interpretation of a

statute leads to consequences unforeseen by Congress make a statute

“ambiguous” within the meaning of Chevron.   See, e.g., Exxon Mobil

Corp. v. Allapattah Servs., Inc., 545 U.S. 546, 567, 125 S. Ct.
2611, 2625 (2005)(rejecting legislative history that might have

demonstrated Congress “did not intend” to overrule a case because

the statutory language was unambiguous that Congress did in fact

overrule the case); In re Abbott Labs., 51 F.3d 524, 528-29 (5th

Cir. 1995) (applying the plain meaning of a statute even though

that construction “may have been a clerical error”); see also

Thompson v. Goetzmann, 337 F.3d 489 (5th Cir. 2003).   In Thompson,

the Department of Health & Human Services sought deference for its

interpretation of a particular term, as construed in the applicable

regulations and in its lawsuit for Medicare reimbursement.       The

court stated:

     [W]e reiterate that the courts are not in the business of
     amending legislation. If the plain language of the MSP
     statute produces the legislatively unintended result
     claimed by the government, the government’s complaint
     should be addressed to Congress, not to the courts, for
     such revision as Congress may deem warranted, if any.

Id. at 493.   Court decisions cannot serve to dilate or contract the

scope of authority delegated by Congress to an administrative

agency because delegation is a matter of legislative intent, not

judicial interpretation.     Thus, if Congress did not originally




                                 29
intend   to    confer    rulemaking    authority,    the    Secretary    cannot

synthesize that authority from a judicial opinion.13

              3.   Reasonableness of Secretarial Procedures
                         Under Chevron’s Step Two

              Even were we to conclude under the Chevron step-one

analysis that Seminole Tribe effected a sub rosa delegation of

administrative       authority    allowing     the   Secretary      to   ignore

Congress’s         explicit    limitation      of     his     authority       in

§ 2710(d)(7)(B)(vii), the Secretarial Procedures still cannot pass

muster under Chevron step two because they do not reasonably



      13
             The United States’ analogy to the Coal Act cases fails to lend
support to its endorsement of the unauthorized actions Interior has taken in this
case.    The Fourth Circuit’s decision in The Pittston Co. v. United States,
368 F.3d 385 (4th Cir. 2004), stands only for the proposition that an
administrative agency’s interpretation of a statute in light of a subsequent
judicial decision may be permissible if that interpretation is (1) faithful to
the authority Congress originally delegated to the agency and (2) does not
contradict the plain language of the statute. That uncontroversial stance shares
our view that the scope of authority delegated by Congress to an administrative
agency is not altered by subsequent developments. See, e.g., Brand X, 545 U.S.
at 983, 125 S. Ct. at 2700. As the Pittston court recognized, the beneficiary
reassignments undertaken by the Social Security Commissioner in the wake of
Eastern Enterprises v. Apfel, 524 U.S. 498, 118 S. Ct. 2131 (1998), did not
“violate[] or disturb[] the structure of the Coal Act . . . . [The Commissioner]
followed the Coal Act’s assignment structure to the letter. . . . [T]he fact and
method of applying the Coal Act . . . have not changed.” 368 F.3d at 404-05; see
also A.T. Massey Coal Co. v. Holland, 472 F.3d 148, 167 (4th Cir. 2006)
(“[D]elegation must appear from the statute itself, not from the agency’s
actions”); Sidney Coal Co. v. Soc. Sec. Admin., 427 F.3d 336, 347 n.15 (6th Cir.
2005). The same cannot be said of the Secretary’s actions. In stark contrast
to the Commissioner’s reassignments in Pittston, here the Secretary did not
promulgate Class III gaming regulations that correspond to the structure of IGRA.
Instead, the Secretary has erected an ersatz remedial scheme that exceeds the
authority Congress delegated to the Secretary under IGRA’s remedial provisions.
Pittston does not support the creation of a novel remedial scheme never
envisioned by Congress and specifically contradictory of Congress’s expressed
intent concerning the scope of secretarial rulemaking. The application of a
preexisting remedial scheme to a narrower pool of plan participants that was
approved in Pittston is not remotely analogous to the wholesale invention of the
remedial scheme that we are confronted with in the Secretarial Procedures.
Pittston lends no support for the unprecedented “gapfilling” that the Secretary
has undertaken in this case.

                                       30
effectuate Congress’s intent for IGRA.        “If [the agency’s] choice

represents a reasonable accommodation of conflicting policies that

were committed to the agency’s care by the statute,” a court will

not disturb that choice “unless it appears from the statute or

legislative history that the accommodation is not one that Congress

would have sanctioned.”        Chevron, 467 U.S. at 845, 104 S. Ct. at

2783 (quoting United States v. Shimer, 367 U.S. 374, 382-83, 81
S. Ct. 1554, 1560-61 (1961)); see also United States v. Riverside

Bayview Homes, Inc., 474 U.S. 121, 131, 106 S. Ct. 455, 462 (1985)

(Chevron step two entails evaluation of agency action “in light of

the language, policies and legislative history of the Act.”).              In

any   event,     “[p]olicy     considerations       cannot   override     our

interpretation of the text and structure of the Act.”             Cent. Bank

of Denver, N.A., v. First Interstate Bank of Denver, N.A., 511 U.S.
164, 188, 114 S. Ct. 1439, 1453-54 (1994).           “The judiciary is the

final authority on issues of statutory construction and must reject

administrative     constructions     which    are     contrary    to    clear

congressional intent.”       Chevron, 467 U.S. at 843 n.9, 104 S. Ct. at

2782 n.9.    Thus, as with the delegation inquiry, Chevron step two

compels a judicial evaluation of congressional intent. Because the

Secretary’s    actions   clearly    violate   IGRA’s    intent,    they   are

unreasonable.

            In IGRA, Congress struck a “finely-tuned balance between

the interests of the states and the tribes” to remedy the Cabazon

Band prohibition on state regulation of Indian gaming.                 United

                                     31
States v. Spokane Tribe of Indians, 139 F.3d 1297, 1301 (9th Cir.

1998); S. REP. NO. 100-446, at 2 (1988), as reprinted in 1988

U.S.C.C.A.N. 3071, 3071-72 (noting Cabazon Band’s holding that

tribes “have a right to conduct gaming activities on Indian lands

unhindered by State regulation”).           Congress attempted to “provide

a means by which tribal and State governments can realize their

unique and individual governmental objectives” by giving tribes the

opportunity to negotiate a Class III gaming compact, and by giving

states the protection of an objective judicial intermediary in case

negotiations prove unsuccessful. S. REP. NO. 100-446, at 13 (1988),

as reprinted in 1988 U.S.C.C.A.N. 3071, 3083.

            The lynchpin of IGRA’s balancing of interests is the

tribal-state compact.        Melding the provisions for negotiation of a

compact with the remedial structure ultimately included in IGRA

took over five years to accomplish legislatively.14                 Moreover,

IGRA’s legislative history amply demonstrates that Congress viewed

the compact as an indispensable prerequisite to Class III gaming.

See   id.   at   6,   as   reprinted   in   1988   U.S.C.C.A.N.   3071,    3076

(“[IGRA] does not contemplate and does not provide for the conduct

of Class III gaming activities on Indian lands in the absence of a

tribal-State compact”); id. (“tribes will be unable to enter into

[Class III] gaming unless a compact is in place”).                    Congress


      14
            The legislation to enable Indian gaming was first introduced as
H.R. 4566, 97th Cong. (1983), by Representative Morris Udall in 1983. S. 555,
100th Cong. (1988), introduced by Senator Daniel Inouye, was enacted into law as
IGRA in 1988.

                                       32
considered — and rejected — other remedial structures that did not

guarantee states such protections.            The legislature eventually

settled on IGRA’s judicial remedy and the tribal-state compact

requirement as the “best mechanism to assure that the interests of

both sovereign entities are met with respect to the regulation of

complex gaming enterprises.”         Id. at 13, as reprinted in 1988

U.S.C.C.A.N. 3071, 3083.

           Congressional intent on this score is pellucid. In order

to conduct Class III gaming, tribes must either: (1) negotiate a

voluntary compact with the state, see 25 U.S.C. § 2710(d)(3)(A)-

(C); (2) obtain the state’s agreement to the mediator-selected

compact   that   follows   the     judicial    good-faith    process,    see

§ 2710(d)(7)(B)(iii)-(vi); or (3) obtain secretarial Class III

procedures    based   on     the    mediator-selected        compact,    see

§   2710(d)(7)(B)(vii)(I).       Absent   a   tribal-state    compact,   the

statute forbids tribes to offer Class III gaming.

           The tribal-state compact is in fact so central to the

IGRA process that it is the only means by which the tribe can avoid

incurring liability under other federal statutes that regulate

Indian gaming.    Two statutes, both of which antedate IGRA, are

relevant to this issue.      First, the Johnson Act, 15 U.S.C. § 1175

et seq., prohibits the possession or use of “any gambling device

. . . within Indian country.”        Id. § 1175(a).    Second, 18 U.S.C.

§ 1166 punishes gambling in Indian country in derogation of state

law.   Congress coordinated IGRA with these criminal provisions by

                                    33
providing that the tribal-state compact is the exclusive means of

avoiding gaming-related         violations.15      Apart    from    the   limited

circumstances in which IGRA allows Class III gaming to be imposed

by   the   Secretary    following    exhaustion      of   the   judicial      good-

faith/mediation process, Class III gaming remains illegal in Indian

country without a tribal-state compact.

            The role the Secretary plays and the power he wields

under the Procedures bear no resemblance to the secretarial power

expressly    delegated     by   Congress     under    IGRA.        First,     IGRA

interposes, before any secretarial involvement, the requirement

that an impartial factfinder determine whether the state has

negotiated in good faith.          See § 2710(d)(7)(B)(iii).          Under the

Secretarial Procedures, however, it matters not that a state

undertook good-faith negotiations with the tribe:                  The Secretary

may prescribe Class III gaming irrespective of a state’s good

faith.     See 25 C.F.R. § 291.7-.8.          This result contravenes the

plain language of IGRA.

            Second, under IGRA, if mediation is ordered, it is

undertaken     by   a   neutral,    judicially-appointed           mediator     who

objectively weighs the proposals submitted by the state and tribe.



      15
            See IGRA § 2710(d)(6) (Johnson Act does not apply to gaming conducted
under a tribal-state compact); see also United States v. Cook, 922 F.2d 1026,
1034 (2d Cir. 1991) (Johnson Act liability waived only by a Class III gaming
compact between a state and tribe).        Likewise, 18 U.S.C. § 1166(c)(2),
referencing IGRA, excepts “class III gaming conducted under a Tribal-State
compact.” See, e.g., Mashantucket Pequot Tribe v. Connecticut, 913 F.2d 1024,
1031 (2d Cir. 1990) (tribal-state compact required for waiver of 18 U.S.C. § 1166
liability).

                                       34
See § 2710(d)(7)(B)(iv).           Under the Procedures, however, the

Secretary selects the mediator.           25 C.F.R. § 291.9.        In light of

the Secretary’s statutory trust obligation to protect the interests

of Indian tribes, this aspect of the Procedures is stacked against

the objective interest-balancing Congress intended and creates the

strong impression of a biased mediation process.                     See, e.g.,

Kickapoo Tribe of Indians of Kickapoo Reservation in Kan. v.

Babbitt, 43 F.3d 1491, 1499 (D.C. Cir. 1995) (noting that “the

Secretary was not in a position to champion the State’s position in

view of his trust obligations to the tribe.” (citing Heckman v.

United    States,   224 U.S. 413,    444-45,   32   S.   Ct.   424,   433-34

(1912))). Common sense dictates that the Secretary cannot play the

role of tribal trustee and objective arbiter of both parties’

interests simultaneously.         Congress did not intend this incoherent

result.

            Third, whereas under IGRA’s remedial scheme the court-

appointed mediator essentially defines the regulations that the

Secretary may promulgate, the Procedures enable the Secretary to

disregard not only the mediator’s proposal, but also the proposals

of the state and tribe.16        IGRA’s remedial process makes clear that



      16
            Compare § 2710(d)(7)(B)(vii) (“the mediator shall notify the
Secretary and the Secretary shall prescribe . . . procedures (I) which are
consistent with the proposed compact selected by the mediator under clause (iv))
with 25 C.F.R. § 291.11(c) (“If the Secretary rejects the mediator’s proposal
. . . he/she must prescribe appropriate procedures within 60 days under which
Class III gaming may take place that comport with the mediator’s selected
proposal as much as possible, the provisions of IGRA, and the relevant provisions
of the laws of the State.”).

                                         35
Congress did not intend to delegate to the Secretary unbridled

power to prescribe Class III regulations.

            Fourth, the Secretarial Procedures contemplate Class III

gaming in the absence of a tribal-state compact — directly in

derogation of Congress’s repeated and emphatic insistence.                 See,

e.g., S. REP. NO. 100-446, at 6 (1988), as reprinted in 1988

U.S.C.C.A.N. 3071, 3076 (“[IGRA] does not contemplate and does not

provide for the conduct of class III gaming activities on Indian

lands in the absence of a tribal-State compact.”).17                 The only

exception to the compact requirement Congress envisioned was the

promulgation of procedures after a bad-faith determination and in

concert with the proposal selected by a court-appointed mediator.

Yet in spite of this single statutory exception — the product of

IGRA’s complex and balanced remedial scheme — Appellees maintain it

is equally reasonable to assume that Congress intended a waiver of

liability under the Johnson Act and 18 U.S.C. § 1166 even without

a judicial determination of bad faith; without the participation of

a court-appointed mediator; and without the requirement that the

regulations ultimately promulgated be “consistent with the proposed




      17
            Department of the Interior and Related Agencies Appropriations Act,
Pub. L. No. 105-83, 111 Stat. 1543, 1570 (1998) (“SENSE OF THE SENATE CONCERNING
INDIAN GAMING. It is the sense of the Senate that the United States Department
of Justice should vigorously enforce the provisions of the Indian Gaming
Regulatory Act requiring an approved Tribal-State gaming compact prior to the
initiation of class III gaming on Indian lands.”)

                                      36
compact      selected       by     the        [court-appointed]      mediator.”

§ 2710(d)(7)(b)(vii)(I).18

            For   all    these    reasons,      the   Secretary’s    Class    III

Procedures are not a reasonable interpretation of IGRA, especially

when viewed against “their place in the overall statutory scheme.”

Brown & Williamson, 529 U.S. at 133, 120 S. Ct. at 1301.                      The

Secretary, of course, is not authorized to promulgate regulations

in violation of federal law, see Sohappy v. Hodel, 911 F.2d 1312,

1320 (9th Cir. 1990), yet the Secretarial Procedures stand in

direct violation of IGRA, the Johnson Act, and 18 U.S.C. § 1166

insofar as they may authorize Class III gaming without a compact.

Because “the Executive Branch is not permitted to administer the

Act in a manner that is inconsistent with the administrative

structure that Congress enacted into law,” and because doing so

constitutes an unreasonable interpretation of Congress’s intent,




      18
              Commentators have noted the problems with the Procedures.        See
Rebecca S. Lindner-Cornelius, Note, The Secretary of the Interior as Referee: The
States, The Indian Nations, and How Gambling Led to the Illegality of the
Secretary of the Interior’s Regulations in 25 C.F.R. § 291, 84 MARQUETTE L. REV.
685, 695 (2001) (arguing that the regulations are unconstitutional and noting
that “when a state claims it has negotiated in good faith to no avail, the only
recourse it is left with is a biased factfinder who can do what it wants without
any state input”); Nicholas S. Goldin, Note, Casting a New Light on Tribal Casino
Gaming: Why Congress Should Curtail the Scope of High Stakes Indian Gaming,
84 CORNELL L. REV. 798, 843-44 (1999) (arguing that the Procedures are “troubling”
because the Secretary “assumes a massive unilateral power that Congress did not
intend to delegate” and because the Procedures “make a travesty of the concept
of federalism and in its place substitute a system in which Washington claims it
knows best what state laws mean”); Joe Laxague, Note, Indian Gaming and Tribal-
State Negotiations: Who Should Decide the Issue of Bad Faith?, 25 J. LEGIS. 77,
91 (1999) (arguing that the Procedures “do both parties a disservice and badly
skew the balance of interests intended by Congress when it wrote the IGRA”).

                                         37
the Secretarial Procedures cannot pass muster under Chevron step

two.   ETSI Pipeline Project, 484 U.S. at 157, 108 S. Ct. at 817.

                   4.    General Authority Statutes

           An alternative contention raised by Appellees is that

secretarial authority to promulgate the Procedures derives from the

general   Indian   trust    statutes    when    read   in   concert     with

§ 2710(d)(7)(B)(vii).       See 25 U.S.C. §§ 2, 9; 64 Fed. Reg.

17,535-02, 17,536 (Apr. 12, 1999). To be sure, courts may consider

“generally   conferred     authority”   in   the   statutory   scheme     to

determine the propriety of administrative agency action.              United

States v. Mead Corp., 533 U.S. 218, 229, 121 S. Ct. 2164, 2172

(2001).   But sections 2 and 9 do not grant Interior “a general

power to make rules governing Indian conduct.”         Organized Vill. of

Kake v. Egan, 369 U.S. 60, 63, 82 S. Ct. 562, 564 (1962).        Instead,

the authority Congress there delegated to the Secretary only allows

prescription of regulations that implement “specific laws,” id.,

and that are consistent with other relevant federal legislation.

See Morton v. Ruiz, 415 U.S. 199, 232, 94 S. Ct. 1055, 1073 (1974);

N. Arapahoe Tribe v. Hodel, 808 F.2d 741, 748 (10th Cir. 1987)

(citing Citizens to Preserve Overton Park, Inc. v. Volpe, 401 U.S.
402, 91 S. Ct. 814 (1971)).            Thus, in Village of Kake, the

Secretary issued fishing regulations ostensibly permitted under the

White Act and the Alaska Statehood Act.        However, the regulations,

which allowed the Kake community to operate four fish traps,



                                   38
violated Alaska’s anti-fish-trap and conservation law.               Because

Interior could point to no affirmative statutory grant of authority

that allowed the Secretary to issue regulations in derogation of

state law, the Supreme Court held that the Secretary had exceeded

the authority granted by sections 2 and 9.         Id. at 62, 82 S. Ct. at

564.   Village of Kake demonstrates that the Secretary lacks carte

blanche to issue regulations pursuant to a generalized grant of

authority untethered from the confines of preexisting statutorily

defined rights.        See United States v. Eberhardt, 789 F.2d 1354,

1360 (9th Cir. 1986).

            For example, in Eberhardt, the Ninth Circuit approved

secretarial regulations imposing a moratorium on commercial fishing

on the Hoopa Valley Reservation.         The court held that the Secretary

was authorized to issue the regulations pursuant to the preexisting

fishing rights that were granted when Congress authorized creation

of the Hoopa Valley Reservation by statute. See People v. McCovey,

685 P.2d 687, 697 (Cal. 1984) (citing Menominee Tribe v. United

States, 391 U.S. 404, 405-06, 88 S. Ct. 1705, 1707 (1968)).                 In

similar     fashion,     the   caselaw     overwhelmingly    confirms     that

sections 2 and 9 do not empower issuance of regulations without a

statutory    antecedent.       See,   e.g.,   Washington    v.   Wash.   State

Commercial Passenger Fishing Vessel Assoc., 443 U.S. 658, 691, 99
S. Ct. 3055, 3077 (1979) (sections 2 and 9 effectuate rights

granted by treaty); N. Arapahoe Tribe, 808 F.2d at 749 (general

trust statutes “together with the Treaty . . . provide the neces-

                                      39
sary authority for the Secretary to enact these regulations.”);

United States v. Michigan, 623 F.2d 448, 450 (6th Cir. 1980)

(upholding secretarial regulations governing rights conferred by

treaty).19

              IGRA, however, does not guarantee an Indian tribe the

right to conduct Class III gaming and therefore cannot serve as a

statutory antecedent justifying the Secretarial Procedures.                  IGRA

grants tribes the right to negotiate the terms of a tribal-state

compact, see       25   U.S.C.    §   2710(d)(3)(A),    and    by   agreement   to

“regulate class III gaming on its Indian lands concurrently with

the State.” § 2710(d)(5).             Tribes, likewise, have the right to

bring      suit   against   a    state   for   its   failure   “to   enter   into

negotiations with the Indian tribe.”                 See § 2710(d)(7)(A)(i).

Seminole Tribe, of course, clarified that the tribe’s right is

subject to the state’s exercise of an affirmative jurisdictional



      19
             In addition to the requirement that the regulations be issued in
accordance with the rights conferred on the tribe by existing federal
legislation, here, IGRA courts have recognized that sections 2 and 9 address the
protection and management of “Indian trust resources” – typically natural
resources or property. See, e.g., Washington v. Wash. State Commercial Passenger
Fishing Vessel Assoc., 443 U.S. 658, 99 S. Ct. 3055 (1979) (fishing rights);
Chippewa Indians of Minn. v. United States, 301 U.S. 358, 57 S. Ct. 826 (1937)
(land allotment); Pyramid Lake Paiute Tribe of Indians v. United States Dep’t of
Navy, 898 F.2d 1410 (9th Cir. 1990) (fisheries preservation); N. Arapahoe Tribe
v. Hodel, 808 F.2d 741 (10th Cir. 1987) (hunting and fishing rights); see also
Morton v. Ruiz, 415 U.S. 199, 94 S. Ct. 1055 (1974) (payment of general
assistance benefits authorized under 25 U.S.C. § 13); Seminole Nation v. United
States, 316 U.S. 286, 62 S. Ct. 1049 (1942) (money held in trust by the United
States). Appellees’ assertion that sections 2 and 9 apply here assumes that
anticipated gambling revenues constitute an Indian trust resource within the
meaning of those statutes. This assertion is especially unjustified since, under
IGRA, after a tribal-state compact is in place the Secretary has no role
whatsoever in the management or oversight of Class III gaming. See 25 U.S.C.
§ 2710(d)(5).

                                         40
defense under the Eleventh Amendment. In any case, the Secretary’s

acting under sections 2 and 9 cannot sidestep IGRA’s remedial

process for two reasons.      First, there would have been no reason

for IGRA to prescribe any procedures had Congress been willing to

or believed it could entrust them entirely to the Secretary’s

general powers.   Second, the fact that IGRA clearly limited the

Secretary’s intervention into Class III gaming compacts constitutes

the best evidence of congressional intent to limit the Secretary’s

role.

                           IV.    CONCLUSION

          The   Secretarial      Procedures    violate   the   unambiguous

language of IGRA and congressional intent by bypassing the neutral

judicial process that centrally protects the state’s role in

authorizing tribal Class III gaming.      Congress, to be sure, could

omit states entirely from Class III gaming regulation. See Cabazon

Band, 480 U.S. at 207, 107 S. Ct. at 1087.               But we need not

speculate on legislative alternatives that Congress might adopt in

response to Seminole Tribe.         Suffice it here to say that the

balance Congress did strike cannot be wholly revised by substitute

procedures that contradict Congress’s explicit statutory instruc-

tions.   The Secretarial Procedures are invalid and constitute an

unreasonable interpretation of IGRA. When, as here, “the intent of

Congress is clear, that is the end of the matter; for the court, as

well as the agency, must give effect to the unambiguously expressed



                                    41
intent of Congress.”     Chevron, 467 U.S. at 842-43, 104 S. Ct. at

2781.

           Pursuant to the foregoing discussion, we REVERSE the

district   court’s   judgment   and    REMAND   for   further   proceedings

consistent with this opinion.

           REVERSED and REMANDED.




                                      42
KING, Circuit Judge, concurring in part and in the judgment:
      I concur in Part III.A of the opinion, which deals with justiciability. On
the merits, I concur only in the judgment, reversing the district court’s
conclusion that the Secretary of the Interior (“Secretary”) had the authority to
promulgate the challenged regulations.
      In my view, the lack of any provision in the Indian Gaming Regulatory Act
(“IGRA”) addressing the dismissal of an Indian tribe’s enforcement suit on
sovereign immunity grounds is a statutory gap that is akin to the gap recognized
in Pittston Co. v. United States, 368 F.3d 385, 403-04 (4th Cir. 2004), and
Sidney Coal Co. v. Social Security Administration, 427 F.3d 336, 346 (6th Cir.
2005). Those cases held that the Social Security Commissioner had implicit
authority to fill a gap exposed by the Supreme Court’s invalidation of a portion
of the Coal Industry Retiree Health Benefit Act of 1992; in this case the
Secretary’s general authority to effectuate statutes relating to Indian affairs
provides analogous gap-filling power with regard to IGRA. See 25 U.S.C. §§ 2,
9; Morton v. Ruiz, 415 U.S. 199, 231 (1974); Organized Village of Kake v. Egan,
369 U.S. 60, 63 (1962).
      However, the Secretary's authority to effectuate IGRA's provisions does
not include the power to jettison some of those provisions in the cause of
gap-filling, regardless of whether they no longer seem wise or appropriate in
light of events that Congress did not foresee. In my opinion, the method used by
the Secretary to fill the gap here—creating an alternative remedial scheme that
allows the Secretary to issue Class III gaming procedures without Congress’s
chosen prerequisites of a court determination of a state’s bad faith and court-
directed mediation, see 25 U.S.C. § 2710(d)(7)—goes beyond the mere
effectuation of IGRA’s provisions into the realm of wholesale statutory
amendment.     Cf. Gonzales v. Oregon, 546 U.S. 243, 258 (2006) (“Chevron

                                      43
deference . . . is not accorded merely because the statute is ambiguous . . . . To
begin with, the rule must be promulgated pursuant to authority Congress has
delegated to the official.”).    By omitting those prerequisites, though for
understandable reasons, the Secretary’s method fails to preserve the core
safeguards by which state interests are protected in Congress’s “carefully crafted
and intricate remedial scheme.” Seminole Tribe of Fla. v. Florida, 517 U.S. 44,
73-74 (1996); cf. Ragsdale v. Wolverine World Wide, Inc., 535 U.S. 81, 91 (2002)
(invalidating an administrator’s remedial regulation that “worked an end run
around important limitations of the [relevant] statute’s remedial scheme” by
allowing a penalty to be imposed without the threshold court determination
provided for by the statute). And despite a state’s unforeseen and unintended
ability to prevent the necessary court involvement from occurring, the Secretary
“has no power to correct flaws that [he] perceives in the statute [he] is
empowered to administer. [His] rulemaking power is limited to adopting
regulations to carry into effect the will of Congress as expressed in the statute.”
Bd. of Governors v. Dimension Fin. Corp., 474 U.S. 361, 374 (1986).
      Today’s decision returns IGRA’s Class III gaming system to the
complicated situation that existed after the Supreme Court’s decision in
Seminole Tribe, with a state having the leverage to block gaming on Indian land
under IGRA in a manner wholly contrary to Congress’s intent. Alternatively,
one could argue that a tribe dealing with a state that will not negotiate or
consent to an enforcement suit is no longer bound by IGRA’s prohibition on
gaming without a compact, depending on the circumstances. See, e.g., United
States v. Spokane Tribe of Indians, 139 F.3d 1297 (9th Cir. 1998). We do not
resolve these difficulties here, as they are not before this court. But because
neither result is consistent with IGRA’s design, the situation clearly calls for
congressional action.

                                        44
DENNIS, Circuit Judge, dissenting.
                                       I.

      The State of Texas permits certain types of gaming equivalent to Class III

gaming as defined by the IGRA. But Texas adamantly refuses to negotiate with

the Kickapoo Traditional Tribe towards a Class III gaming compact under the

IGRA and has blocked the tribe from seeking a remedy in federal court by

invoking its right to Eleventh Amendment sovereign immunity from suit.

Therefore, the Tribe pursued its only alternate remedy of asking the Secretary

of the Interior to issue Class III gaming procedures under the Secretarial

Gaming Procedures, 25 C.F.R. §§ 291.1-291.15. The Secretary requested

comment from the State of Texas pursuant to 25 C.F.R. § 291.7, but the state

declined to comment. The Secretary has not yet taken final action on the Tribe’s

proposal.

      The State of Texas brought this action against the Secretary, the

Department of the Interior and the United States challenging the authority of

the Secretary to promulgate the Secretarial Gaming Procedures regulations and

seeking to permanently enjoin the application of 25 C.F.R. § 291.1, et seq., in

respect to the state of Texas. The Kickapoo Traditional Tribe intervened. The

district court ruled that Texas’s claims were not ripe, but expressed its opinion

that the regulations were validly promulgated and should be upheld. Texas v.



                                                                              45
United States, 362 F. Supp. 2d 765 (W.D. Tex. 2004). Texas appealed. The

defendants-appellees and the intervener contend that Texas’s suit should be

dismissed because it lacks standing, its claim is not ripe, and the Secretarial

Gaming Procedures regulations are valid. I pretermit the serious standing and

ripeness issues but dissent from the merits of Chief Judge Jones’ opinion,

portions of Judge King’s opinion, and the judgment for the following reasons.

                                      II.

      The principles governing our review of the Secretary’s interpretation and

implementation of the pertinent statutes are well established. Administrative

implementation of a particular statutory provision qualifies for Chevron

deference when it appears that Congress delegated authority to the agency

generally to make rules carrying the force of law, and that the agency

interpretation claiming deference was promulgated in the exercise of that

authority. United States v. Mead Corp., 533 U.S. 218 (2001); see also Chevron,

U.S.A., Inc. v. Natural Res. Def. Council, Inc., 467 U.S. 837 (1984).

Congressional delegation to an administrative agency of authority generally to

make rules carrying the force of law may be shown in a variety of ways, as by an

agency’s power to engage in adjudication or notice-and-comment rule-making,

or by some other indication of a comparable congressional intent. Mead, 533 U.S.

at 227.


                                                                             46
      When Congress has explicitly left a gap for an agency to fill, there is an

express delegation of authority to the agency to elucidate a specific provision of

the statute by regulation, and any ensuing regulation is binding in the courts

unless procedurally defective, arbitrary or capricious in substance, or manifestly

contrary to the statute. Id. Considerable weight should be accorded to an

executive department’s construction of a statutory scheme it is entrusted to

administer. Id. “The power of an administrative agency to administer a

congressionally created and funded program necessarily requires the

formulation of policy and the making of rules to fill any gap left, implicitly or

explicitly, by Congress.” Morton v. Ruiz, 415 U.S. 199, 231-32 (1974).

      When circumstances imply that Congress would expect an agency to be

able to speak with the force of law, even though Congress may not have

expressly delegated authority or responsibility to implement a particular

provision, a reviewing court has no business rejecting an agency’s exercise of its

generally conferred authority to resolve a particular statutory ambiguity simply

because the agency’s chosen resolution seems unwise, and instead is obliged to

accept the agency’s position if Congress has not previously spoken to the point

at issue and the agency’s interpretation is reasonable. Id. at 229.

                                       III.




                                                                               47
      The regulations challenged here, pertaining to the Secretarial Gaming

Procedures, deserve Chevron deference because Congress explicitly authorized

the Secretary to promulgate regulations to carry into effect any statute relating

to Indian affairs or arising out of Indian relations, see 25 U.S.C. §§ 1a, 2 & 9;

and implicitly authorized the Secretary to promulgate the regulations at issue

here to fill the gap in the IGRA created by Congress’s unintentional failure to

provide for the unforeseen ineffectiveness of a federal court suit as the tribal

remedy in cases in which a state refused to bargain in good faith and invoked its

Eleventh Amendment sovereign immunity; the regulations are reasonably

designed and appropriate for carrying into effect the IGRA after the

ineffectiveness of its remedial provision was revealed by Seminole Tribe of

Florida v. Florida, 517 U.S. 44 (1996); and the regulations are binding in the

courts because they are not procedurally defective, arbitrary or capricious in

substance, or manifestly contrary to the statutes.

      Beginning in 1832 and 1834, Congress explicitly authorized the President

through the Secretary of the Interior to “prescribe such regulations as he may

think fit for carrying into effect the various provisions of any act relating to

Indian affairs, and for the settlement of the accounts of Indian affairs,” 25 U.S.C.

§ 9; and to authorize the Commissioner of Indian affairs to, “under the direction

of the Secretary of the Interior, and agreeably to such regulations as the


                                                                                48
President may prescribe, have the management of all Indian affairs and of all

matters arising out of Indian relations.” 25 U.S.C. § 2.1 Acting pursuant to these

broad powers, the Secretary has, following formal notice-and-comment rule-

making procedures, promulgated procedures governing numerous programs and

activities related to Indian affairs and relations.

      Prior to the enactment of the IGRA, states generally were precluded from

any regulation of gaming on Indian reservations. California v. Cabazon Band of

Mission Indians, 480 U.S. 202 (1987). The IGRA, by offering states an

opportunity to participate with Indian tribes in establishing gaming through a

tribal-state compact, “extend[ed] to the States a power withheld from them by

the Constitution.” Seminole, 517 U.S. at 58. Consequently, it is clear that before

the enactment of the IGRA, the Secretary could have adopted, under 25 U.S.C.

§§ 1a, 2, & 9, regulations approving and governing gambling on Indian

reservations to the extent it was not prohibited by general state laws.

      Congress’s enactment of the IGRA in 1988 did not in any way diminish the

broad powers of the President or the Secretary to “prescribe such regulations as

he may think fit for carrying into effect ... any act relating to Indian affairs ... or

[management of] matters arising out of Indian relations.” See 25 U.S.C. §§ 2 &

9. When the Supreme Court subsequently held in Seminole that Congress is not

      1
           See Morton v. Ruiz, 415 U.S. 199 (1974); see also 25
U.S.C. § 1a.

                                                                                   49
authorized by the Indian commerce clause to abrogate a state’s Eleventh

Amendment sovereign immunity, this unforeseen event disclosed the

ineffectiveness of the remedy Congress had granted tribes in the IGRA to sue

recalcitrant states in federal court. The immediate result was that states could,

as Texas has done, refuse to bargain and invoke sovereign immunity against a

tribe’s federal court remedy. This revealed that after Seminole the tribes had no

remedy to enforce the IGRA, a gap in the statute that Congress had not

anticipated and had unintentionally failed to provide for. Under these

circumstances, it became the Secretary’s clear duty to use his broad rule-making

powers under 25 U.S.C. §§ 1a, 2 and 9 to provide alternate remedies and

procedures necessary to carry the IGRA into effect. Nothing in the IGRA or its

legislative history indicates an intention to prevent the Secretary from retaining

and putting his broad rulemaking powers to this use.

      The purpose of the IGRA is not simply to establish a neutral bargaining

forum; IGRA’s purpose is to affirmatively help Indian tribes enter and conduct

the business of gaming, where gaming is not prohibited by state laws of general

application, as a means of “promoting tribal economic development,

self-sufficiency, and strong tribal governments.” 25 U.S.C. § 2702(1). The IGRA

federal court action remedy was “designed to ensure the formation of a

Tribal-State compact.” Seminole, 517 U.S. at 49-50. Because this remedy has


                                                                               50
been shown to be inoperative by Seminole, the Secretary’s Gaming Procedures

are consistent with the purpose and provisions of the IGRA and are the most

reasonable regulations that could be administratively prescribed to carry the

IGRA into effect.

                                       IV.

      With respect, there is no valid basis for Chief Judge Jones’s assertion that

a judicial interpretation of a statute cannot lead to an ambiguity, gap or

unprovided for case susceptible to the Chevron step-two analysis. To the

contrary, there is no other way for a court to identify a statutory ambiguity or

gap than through the process of judicial interpretation.

      The argument that a court decision “creates” a gap is based on a theory

inconsistent with the common-law tradition of the federal courts. The prevailing

view is that the judicial power vested in the federal courts allows them to declare

what the law already is, rather than to create new law as the Chief Judge’s

argument presupposes that the Court did in Seminole. See American Trucking

Associations, Inc. v. Smith, 496 U.S. 167, 201 (1990) (Scalia, J., concurring in

judgment); Linkletter v. Walker, 381 U.S. 618, 622-23 (1965). Under the

prevailing Supreme Court view, the ambiguity or gap in the IGRA was created

by the Congress when it unintentionally chose and enacted a constitutionally

ineffectual tribal remedy, and not by the Court in the Seminole decision. The


                                                                                51
Supreme Court’s principles governing retroactive application of its decisions

reflect this view: “When this Court applies a rule of federal law to the parties

before it, that rule is the controlling interpretation of federal law and must be

given full retroactive effect in all cases still open on direct review and as to all

events, regardless of whether such events predate or postdate our announcement

of the rule.” Harper v. Virginia Dep’t of Taxation, 509 U.S. 86, 97 (1993).2 Under

prevailing Supreme Court theory, the Seminole decision is and always was the

law. The Supreme Court does not create law, it discovers it - and the Supreme

Court did not create the gap in this case, but merely declared its existence.

Congress itself created the gap or ambiguity by mistakenly overestimating its

powers and passing a statute that could not be constitutionally applied as

Congress intended.

      The claim that a Chevron gap does not exist when a judicial decision has

demonstrated an ambiguity in the statute has been emphatically rejected by

other courts. In A.T. Massey Coal Co. v. Holland, 472 F.3d 148, 168 (4th Cir.

2006), the Fourth Circuit discussed a case in which a gap was “created when the

Supreme Court found a portion of [a] provision unconstitutional.” It held that



      2
           For a full discussion of the history of the common law
retroactivity principle and the Supreme Court’s recent return to
the traditional view that it discovers law, rather than makes it,
see Hulin v. Fibreboard Corp., 178 F.3d 316, 329-33 (5th Cir.
1999).

                                                                                52
“[o]nce that gap was created, the agency was left with an open policy space,

which was the quintessence of legislative-type action to which Chevron deference

was due.” Id. In another case, Pittston Co. v. United States, 368 F.3d 385, 403-04

(4th Cir. 2004), the Fourth Circuit considered a gap disclosed by a judicial

decision holding a portion of the Coal Act to be unconstitutional:

      In drafting the Coal Act, Congress did not contemplate that some
      members     of   the   “signatory   operators”    group   could    not
      constitutionally be required to contribute to the Combined Fund.
      The situation faced by the Commissioner was thus the kind of “case
      unprovided for” that allows her to engage in gap-filling. See
      Barnhart v. Peabody Coal Co., 537 U.S. 149, 169 (2003).


Id. The Sixth Circuit agreed that a gap for Chevron purposes was created when

a portion of the Coal Act proved to be unintentionally ineffective. Sidney Coal

Co. v. Soc. Sec. Admin., 427 F.3d 336, 346 (6th Cir. 2005) (holding that a gap

existed because “the Coal Act contains no language as to how the SSA should

have handled the precise question raised by the Eastern Enterprises holding”).

      Chief Judge Jones’s attempt to distinguish these cases is unpersuasive and

circular. She contends that because Congress must be able to foresee each gap

and each agency rule chosen to fill it, the Secretary’s remedial scheme here to

fill the gap exceeds the scope of the authority delegated by Congress; so that, the

gap created by judicial decision recognized in Pittson and A.T. Massey could not


                                                                                53
have existed in the first place. This is a tortured logic that conflates two

fundamentally distinct questions: was there a gap or ambiguity, and if so, did

the Secretary exceed its authority in attempting to fill it?

      Contrary to the suggestion of Chief Judge Jones, the language of Chevron

does not require that Congress must be able to envision a future gap or

ambiguity and the particular provision that the agency may choose to fill it or

clarify it before it can come within the scope of the agency’s implicitly authorized

rulemaking. “[I]t can still be apparent from the agency's generally conferred

authority and other statutory circumstances that Congress would expect the

agency to be able to speak with the force of law when it addresses ambiguity in

the statute or fills a space in the enacted law, even one about which Congress did

not actually have an intent as to a particular result.” Mead, 533 at 229

(quotations omitted) (emphasis added). Congress may “create” a gap by explicitly

delegating a question of interpretation to an agency; Chevron, 467 U.S. at 843-

44; by implicitly doing so; id. at 844; or by simply remaining silent “with respect

to the specific issue;” id. at 843. It is inherent in the policymaking process that

some unforeseen event, or “case unprovided for,” could render a portion of a

statute ambiguous or meaningless. See Barnhart v. Peabody Coal Co., 537 U.S.
149, 169 (2003). The Ninth Circuit best described the situation that confronted

the Secretary and now confronts us:


                                                                                54
      We are left, then, with a tribe that believes it has followed IGRA
      faithfully and has no legal recourse against a state that allegedly
      hasn’t bargained in good faith. Congress did not intentionally create
      this situation and would not have countenanced it had it known
      then what we know now.


United States v. Spokane Tribe of Indians, 139 F.3d 1297, 1302 (9th Cir. 1998).

There is no support for the suggestion that Congress cannot, through its

unintentional silence, create a gap or an ambiguity concerning how to enforce

the IGRA after a portion of it, the sole tribal remedy originally chosen, has been

invalidated.

                                       V.

       Chief Judge Jones further errs in contending that there has been no

explicit or implicit congressional delegation of authority to the Secretary of the

Interior to promulgate gap-filling regulations under the IGRA. Contrary to her

assertions, the Secretary does not hang his hat on a mere failure of Congress to

expressly withhold a delegation of agency authority. Rather, the Secretary of the

Interior is the agency Congress would have expected to fill any such gap, given

the powers granted to it under the IGRA and its general authority statutes.

Chief Judge Jones focuses narrowly on the particular IGRA provision at issue

here, relying conclusively on the fact that the IGRA itself does not contain an

express delegation of agency authority to provide an alternate tribal remedy.

                                                                               55
The Supreme Court, by contrast, has instructed us to broaden our inquiry

outside of the particular provision we are reviewing to include all statutes and

circumstances pertaining to the agency’s powers:

      Congress, that is, may not have expressly delegated authority or
      responsibility to implement a particular provision or fill a particular
      gap. Yet it can still be apparent from the agency's generally
      conferred authority and other statutory circumstances that
      Congress would expect the agency to be able to speak with the force
      of law when it addresses ambiguity in the statute or fills a space in
      the enacted law, even one about which “Congress did not actually
      have an intent” as to a particular result. When circumstances
      implying such an expectation exist, a reviewing court has no
      business rejecting an agency’s exercise of its generally conferred
      authority to resolve a particular statutory ambiguity simply because
      the agency's chosen resolution seems unwise, but is obliged to accept
      the agency’s position if Congress has not previously spoken to the
      point at issue and the agency’s interpretation is reasonable....
Mead, 533 U.S. at 229 (internal citations omitted). Instead of inquiring into

whether Congress would have expected the Secretary of the Interior to address

any ambiguities in the IGRA, Chief Judge Jones focuses on whether the

particular IGRA statutory provision at issue included a delegation of authority

to the Secretary - an analysis that is both contrary to the Supreme Court’s

admonition in Mead and that would impose an impractical burden on Congress



                                                                                56
of including express delegations of an agency’s authority to administer every

provision of every statute under its aegis.

       Chief Judge Jones’s analysis of the general authority statutes and the

IGRA itself is similarly unpersuasive. Her opinion rejects the significance of 25

U.S.C. §§ 2 & 9, the general authority statutes for the Department of the

Interior, based on a misplaced reliance on the Supreme Court’s decision in

Organized Village of Kake v. Egan. 369 U.S. 60 (1962). Kake is a weak authority

for her position for several reasons. Even if it made the sweeping holdings Chief

Judge Jones attributes to it, the case was decided in 1963 and did not conduct

the modern analysis required by more recent cases such as Chevron and Mead.

A greater difficulty for Chief Judge Jones is that while it does indeed include

language to the effect that these sections do not grant the Interior “a general

power to make rules governing Indian conduct,” that language was not the

holding of the court in that case. That language was, instead, a quotation from

an Interior Department Handbook, and was not expressly adopted by the Court.

The Court’s actual legal holding with respect to the scope of the general

authority statutes was confined to a single sentence: “We agree that they do not

support the fish-trap regulations.” Kake, 369 U.S. at 63. Most significantly, in

Kake the Court was analyzing a situation in which other Congressional

legislation, the White Act, had expressly narrowed the authority of the Secretary


                                                                              57
of the Interior under 25 U.S.C. §§ 2 and 9 in the specific area in which he

attempted to act. Id. at 62-63. It was also plain that, unlike in this case, there

was no underlying statute being enforced and the Secretary was not attempting

to “implement specific laws” - a power the Handbook referenced by the Supreme

Court in Kake concluded was granted to Interior under the general authority

statutes. Id.

      Chief Judge Jones’s reliance on United States v. Eberhardt, 789 F.2d 1354

(9th Cir. 1986), similarly distorts the actual holding of the case. Her opinion

omits that court’s holding that “the general trust statutes in Title 25 do furnish

Interior with broad authority to supervise and manage Indian affairs and

property commensurate with the trust obligations of the United States.” Id. at

1360. In distinguishing Kake and concluding that the general authority statutes

were broad in scope, the Eberhardt court added that “Congress must be assumed

to have given Interior reasonable power to discharge its broad responsibilities

for the management of Indian affairs effectively.” Id. at 1361.

      Chief Judge Jones’s opinion further avoids referencing other cases that

have also come to the conclusion that the Secretary of the Interior has

comprehensive powers under the general authority statutes to effectuate other

Indian-related legislation. The D.C. Circuit, from which her opinion eagerly

borrows in other sections, emphatically disagrees with a cramped view of the


                                                                               58
general authority statutes such as hers. That court described the powers of the

Secretary of the Interior under the general authority statutes as follows:

      In charging the Secretary with broad responsibility for the welfare
      of Indian tribes, Congress must be assumed to have given him
      reasonable powers to discharge it effectively. Courts have taken this
      approach with respect to various aspects of Indian life, recognizing
      that ‘[this] statute furnishes broad authority for the supervision and
      management of Indian affairs and property commensurate with the
      obligation of the United States.’


      In our opinion the very general language of the statutes makes it
      quite plain that the authority conferred upon the Commissioner of
      Indian Affairs was intended to be sufficiently comprehensive to
      enable him, agreeably to the laws of Congress and to the supervision
      of the President and the Secretary of the Interior, to manage all
      Indian affairs, and all matters arising out of Indian relations, with
      a just regard, not merely to the rights and welfare of the public, but
      also to the rights and welfare of the Indians, and to the duty of care
      and protection owing to them by reason of their state of dependency
      and tutelage.

Udall v. Littell, 366 F.2d 668, 672-73 (D.C. Cir. 1966) (internal citations and

footnotes omitted). Other circuits have agreed that the Secretary’s powers to

promulgate regulations to effectuate all Indian-related statues are broad in

scope. See Armstrong v. United States, 306 F.2d 520, 522 (10th Cir. 1962) (“This



                                                                               59
statute furnishes broad authority for the supervision and management of Indian

affairs and property commensurate with the obligation of the United States.”).

      Inexplicably, the Chief Judge’s opinion fails to acknowledge that,

subsequent to Kake, the Supreme Court in Morton v. Ruiz, in articulating the

keystone to the Chevron doctrine, simultaneously recognized that Congress

intended for the Secretary of the Interior to play a major policy-making, rule-

making, and gap-filling role in effectuating its Indian-related statutes. The

Court plainly rejected an impracticably constrained view of the Secretary’s

powers in stating:

      The power of an administrative agency to administer a
      congressionally created and funded program necessarily requires
      the formulation of policy and the making of rules to fill any gap left,
      implicitly or explicitly, by Congress. In the area of Indian affairs,
      the Executive has long been empowered to promulgate rules and
      policies, and the power has been given explicitly to the Secretary
      and his delegates at the BIA.
415 U.S. at 231-32 (footnotes citing and quoting 25 U.S.C. §§ 2 & 9 as authority

omitted).

      Pursuant to its general authority under 25 U.S.C. §§ 2 & 9, recognized so

clearly by Morton v. Ruiz and later built upon in Chevron, the Secretary of the

Interior has successfully promulgated regulations governing activities across the


                                                                                60
spectrum of Indian affairs. See 25 C.F.R. § 23.1 (regulating child and family

service programs under the Indian Child Welfare Act); 25 C.F.R. § 89.30

(approval of legal contracts with certain tribes); 25 C.F.R. § 166.1 (imposing

grazing restrictions on tribal lands); 25 C.F.R. § 241.1 (regulating fishing on

certain reservations); 25 C.F.R. § 150.1 (regulating the recording, certification,

and use of title documents on tribal lands); 25 C.F.R. § 61.1 (regulating the

management of rolls and membership lists of Indian tribes); 25 C.F.R. § 83.1

(establishing procedures for determining whether a group constitutes an Indian

tribe).

      Chief Judge Jones is further incorrect in suggesting that there is no

“statutory antecedent” to support the Secretary’s regulations at issue here under

the general authority statutes. The short answer to Chief Judge Jones’s

suggested complaint, of course, is that there is an obvious “statutory antecedent”

here - the IGRA itself, which clearly evinces Congress’s intent to empower the

Secretary to authorize Indians to conduct gaming businesses on tribal

reservations where not prohibited by general state laws and after giving states

a full and fair opportunity to bargain in good faith over the specific terms of the

individual tribal gaming regulations. It turns out, however, that her argument

in this respect is simply another version of her argument against implicit agency

authority, diametrically contrary to Chevron and Mead, to the effect that each


                                                                                61
separate Indian-related statute must explicitly authorize the Secretary to carry

it into effect, i.e., that the general authority statutes alone do not really do what

they purport to — empower the Secretary to prescribe regulations to effectuate

subsequent Indian-related statutes. The cases upon which the Chief Judge

relies, again, however, do not see her argument through. In the final analysis,

they stand only for the simple proposition that in order for the Secretary to use

his general authority under 25 U.S.C. §§ 2 and 9 to prescribe regulations to carry

a subsequent statute into effect, there must first be a statute or a treaty to

effectuate. See N. Arapahoe Tribe v. Hodel, 808 F.2d 741, 745-46 (10th Cir. 1987)

(holding that 25 U.S.C. § 9 could not be applied unless it was to carry “into effect

the various provisions of any act relating to Indian affairs,” but that a treaty

could in effect substitute for an act or statute); United States v. Michigan, 623
F.2d 448, 450 (6th Cir. 1980) (holding only that the requirement is not a difficult

one to meet and that a treaty can substitute for an “act relating to Indian

affairs”). The Chief Judge’s opinion plays a linguistic game, using the phrase

“statutory antecedent” to suggest that there must be some specific provision in

every Indian-related statute granting the authority to invoke sections 2 and 9 -

when, in fact, the courts have only logically required that some sort of statute or

law related to Indian affairs be extant before the Secretary can prescribe

regulations to carry it into effect. In other words, when Congress enacts a statute


                                                                                 62
pertaining to Indian affairs and relations, but not before, it becomes the duty of

the President and the Secretary to exercise their powers under 25 U.S.C. § 2 &

9 to promulgate rules necessary to give it effect. Ruiz, 415 U.S. at 231.

          Chief Judge Jones’s further assertion that “the fact that IGRA clearly

limited the Secretary’s intervention into Class III gaming compacts constitutes

the best evidence of congressional intent to limit the Secretary’s role” ignores the

reality of the situation here: that Congress enacted the statute without

foreknowledge of the Supreme Court’s decision in Seminole. That Congress did

not contemplate a need for the Secretary to prescribe an alternate tribal remedy

to fill a gap is merely a function of Congress’s failure to foresee the gap it was

leaving, i.e., Congress did not foresee that it lacked power under the Indian

commerce clause to abrogate state sovereign immunity and that, therefore, its

own statutorily prescribed tribal remedy of a federal court suit would prove to

be ineffectual. Congress’s lack of foreknowledge that the IGRA would prove to

be devoid of any constitutionally effective tribal remedy does not suggest in the

slightest that Congress anticipated or intended that the Secretary would default

in his duty to prescribe an alternate remedial procedure to carry the IGRA into

effect.

          As with the general authority statutes, the role of the Interior under the

specific delegations of authority under the IGRA is far broader than what Chief


                                                                                 63
Judge Jones’s opinion, focused as it is on a narrow section of the law, admits.

The IGRA authorizes the Secretary to approve or disapprove Tribal-State

compacts according to whether a compact complies with or violates the IGRA,

federal law or “the trust obligations of the United States to Indians.” 25 U.S.C.

§ 2710(d)(8)(B). Further, the IGRA specifically provides that “[i]f the State does

not consent ... to a proposed compact submitted by a mediator ..., the mediator

shall notify the Secretary and the Secretary shall prescribe, in consultation with

the Indian tribe, procedures ... which are consistent with ... the relevant

provisions of the laws of the State....” 25 U.S.C. § 2710(d)(7)(B)(vii) (emphasis

added) Thus, the IGRA contemplates that the Secretary of the Interior, and not

the federal or state courts or a mediator, shall perform the task of interpreting

state and federal laws and treaties to assure that a proposal or compact for

Indian gaming complies with them. Additionally, the Secretary is given powers

to review and approve or disapprove any plans by tribes to distribute revenue

from gaming to members of a tribe, and to evaluate such plans for whether they

comply with the IGRA’s goal of tribal economic development. See 25 U.S.C. §

2710(b)(3)(B).

      Moreover, a number of regulatory powers are delegated to the Secretary

of the Interior through the National Indian Gaming Commission (“NIGC”), a

three-member body within the Department of the Interior. Tamiami Partners


                                                                               64
v. Miccosukee Tribe of Indians, 63 F.3d 1030, 1048 (11th Cir. 1995);

Seneca-Cayuga Tribe v. Nat’l Indian Gaming Comm’n, 327 F.3d 1019, 1023 (10th

Cir. 2003). Two of the three members of the NIGC are appointed directly by the

Secretary of the Interior. Tamiami, 63 F.3d at 1048. Congress plainly intends

the Department of the Interior to have broad authority over gaming in enacting

the IGRA, delegating to the NIGC the power to close an Indian gaming facility

permanently, to adopt regulations governing fines, to issue subpoenas, to inspect

the books and records of a Class II gaming facility, and to hold hearings. Id. The

NIGC is required to “monitor class II gaming continuously, inspect class II

gaming premises, promulgate regulations necessary to implement IGRA, and

conduct background investigations of, among others, management contractors.”

Id. While the NIGC is technically a distinct entity within the Department of the

Interior, the Secretary retains majority control over the board by appointing two

of its members. It is plain that the nominal separation of the two does not

change the clear intent of Congress to locate rulemaking and administrative

authority under the IGRA with the Secretary of the Interior. Indeed, after the

Tenth Circuit attempted to restrict the powers of the Interior by holding that the

IGRA delegated determinations of what constituted a reservation to the NIGC,

Sac & Fox Nation of Missouri v. Norton, 240 F.3d 1250 (10th Cir. 2001),

Congress immediately corrected the court and clarified that the Secretary of the


                                                                               65
Interior holds this power. City of Roseville v. Norton, 348 F.3d 1020, 1029-30

(D.C. Cir. 2003); Department of the Interior and Related Agencies

Appropriations Act, 2002, Pub. L. No. 107-63, § 134 (2001).

      In view of all of the foregoing, it is “apparent from the agency’s generally

conferred authority and other statutory circumstances that Congress would

expect the agency to be able to speak with the force of law” with respect to any

gaps or ambiguities in the IGRA. Mead, 533 U.S. at 229. Chief Judge Jones’s

contention to the contrary is based on a narrow reading of a particular statutory

provision, exactly the kind of analysis forbidden by the Supreme Court. FDA v.

Brown & Williamson Tobacco Corp., 529 U.S. 120, 132 (2000) (holding that “a

reviewing court should not confine itself to examining a particular statutory

provision in isolation”).

                                       VI.

      Chief Judge Jones also incorrectly maintains that, under step two of the

Chevron analysis, the Secretarial Procedures regulations do not reasonably

effectuate Congressional intent with respect to the IGRA. Contrary to the

suggestion of Chief Judge Jones’s opinion, the Secretary’s regulations are not

only consistent with the intentions of Congress but are necessary to achieve the

intended “finely-tuned balance” that Seminole revealed Congress had

unintentionally failed to provide.


                                                                               66
      The IGRA was enacted with more than the interests of the states in mind.

It was enacted “in large part to ‘provide a statutory basis for the operation of

gaming by Indian tribes as a means of promoting tribal economic development,

self-sufficiency, and strong tribal governments.’” TOMAC, Taxpayers of Mich.

Against Casinos v. Norton, 433 F.3d 852, 865 (D.C. Cir. 2006) (quoting 25 U.S.C.

§ 2702(1)). It was also designed to ensure that a tribe was the primary

beneficiary of any gaming operations. Citizens Exposing Truth About Casinos

v. Kempthorne, ___ F.3d ___, No. 06-5354, 2007 WL 1892080, at *1 (D.C. Cir.

Jul. 3, 2007). “IGRA was designed primarily to establish a legal basis for Indian

gaming as part of fostering tribal economic self-sufficiency, not to respond to

community concerns about casinos....” Id. at *10; San Manuel Indian Bingo and

Casino v. N.L.R.B., 475 F.3d 1306, 1308 (D.C. Cir. 2007) (holding that the

purpose of the IGRA was to ensure economic development and self-sufficiency

of Indian tribes through gaming).

      While Congress did, as Chief Judge Jones asserts, intend that the

mechanism to introduce gaming would be a tribal-state compact, it did not

intend to allow, as the Seminole-blunted statute does, a situation in which states

could refuse to negotiate and thus veto a tribal-state compact. Under the IGRA

as passed by Congress, a state that failed to act in good faith, as Texas

indisputably has here, could be sued in federal court. 25 U.S.C. § 2710(d)(7).


                                                                               67
That state would have the burden of proving that it negotiated in good faith. Id.

at 2710(7)(B)(ii). If the state failed to meet its burden of proof, it would have

been ordered to negotiate a compact within 60 days. Id. at 2710(7)(B)(iii). If the

state continued to refuse to compact, it would have been forced into mediation.

Id. at 2710(7)(B)(iv). If the state ultimately refused to consent to the results of

the mediation, the Secretary of the Interior was empowered to bypass the state

and create its own procedures authorizing gambling by the tribe, consistent with

the compact proposed during mediation. Id. at 2710(7)(B)(vii).

      It was thus not just the existence of a compact that was crucial to the

balance between states and tribes under the IGRA. “It is quite clear from the

structure of the statute that the tribe's right to sue the state is a key part of a

carefully-crafted scheme balancing the interests of the tribes and the states. It

therefore seems highly unlikely that Congress would have passed one part

without the other, leaving the tribes essentially powerless.” Spokane Tribe, 139
F.3d at 1300. The right to sue to essentially force a compact gave tribes a crucial

piece of leverage against the states - preventing a state from taking the approach

of Texas in this case, which has been to utterly refuse to negotiate. Prior to the

promulgation of the Secretarial Procedures regulations, states had under

Seminole’s constitutional interpretation a veto over the tribal-state compact

process. See Matthew L.M. Fletcher, Bringing Balance to Indian Gaming, 44


                                                                                68
HARV. J. ON LEGIS. 39, 75 (2007) (describing the stalemate resulting from the

elimination of Congress’s intended remedy for tribes faced with a state refusing

to negotiate). “Congress did not intentionally create this situation and would not

have countenanced it had it known then what we know now.” Spokane Tribe,
139 F.3d at 1302.

      Chief Judge Jones’s opinion gives lip-service to the deference accorded

under Chevron at step two to the Secretary’s Procedures regulations, noting

correctly that we may not disturb the agency’s decision “unless it appears from

the statute or legislative history that the accommodation is not one that

Congress would have sanctioned.” Chevron, 467 U.S. at 845. We do not ask

whether the Procedures regulations are ideal, or whether there is some way they

can be improved. Mead, 533 U.S. at 229 (holding that “a reviewing court has no

business rejecting an agency’s exercise of its generally conferred authority to

resolve a particular statutory ambiguity simply because the agency’s chosen

resolution seems unwise”). We do not ask whether Congress would have modified

them in some minor way. We ask only whether they were reasonable and

whether Congress would have sanctioned them. Chevron, 467 U.S. at 845. To

focus on the minutiae, as Chief Judge Jones’s opinion does, distracts from the

general intentions of Congress in passing the IGRA: Congress intended to allow

Indian gaming to proceed, for the purpose of economically benefitting Indian


                                                                               69
tribes, after a negotiating process that would give states a right to negotiate

towards the ultimate outcome. In the case of a state that attempted to halt or

veto this process without good faith, Congress intended that tribes would

ultimately be able to force gaming even over the objections of the state. The

Secretary’s regulations at issue here may not be perfect, but by allowing tribes

an alternate process to propose gaming procedures in cases where a state refuses

to negotiate and refuses to be sued in federal court, they closely approximate

what Congress likely would have intended, while the status quo after Seminole

undisputedly subverts the national legislative aims in respect to Indian affairs

and relations.

      Even on its discussion of the details, Chief Judge Jones’s opinion is

misguided. It first argues that the Procedures are unreasonable because they

eliminate the requirement that a federal court determine whether the state has

negotiated in good faith. But this criticism based on the idea that the Secretary’s

regulations deny the State of Texas access to an impartial federal court fact-

finder rings hollow given that the Secretary’s alternate remedy regulations are

triggered only if the state has asserted its Eleventh Amendment right not to be

sued in federal court by an Indian tribe under the original statutory procedures

enacted by Congress. 25 C.F.R. § 291.3. Under the Secretary’s alternate remedy

regulations, a state that prefers that a federal court resolve its dispute with the


                                                                                70
tribe may simply choose that option, waiving its objection to federal jurisdiction

and proceeding exactly as Congress originally intended. The State of Texas, after

categorically refusing to negotiate with the Kickapoo and after asserting its

sovereign immunity in federal court when the Kickapoo attempted to invoke the

original statutory procedures, now resorts to a federal court complaining that it

is crucial that a federal court serve as an independent body to determine

whether its absolute refusal to negotiate constituted “negotiations in good faith.”

The Procedures do not deny a state its right to a judicial determination as to

whether it acted in good faith, because the state may choose to submit to a

federal court’s jurisdiction by allowing a tribe to sue it there; just as it has in the

present case by bringing this suit in federal court. That Texas is well aware that

a fair and impartial federal court would be unlikely to find that its utter refusal

to negotiate amounted to good-faith bargaining does not obviate its undisputed

right to litigate that matter in federal court.

      Moreover, Congress contemplated the “good faith” determination as an

affirmative defense, with the burden on the state to prove that it negotiated in

good faith. 25 U.S.C. § 2710(d)(7)(B)(ii). The Secretary’s alternate tribal remedy

regulations require that the tribe has negotiated with a state for a six-month

period prior to invoking the Secretarial Gaming Procedures. 25 C.F.R. § 291.3(b).

A state must also have asserted its sovereign immunity defense against a suit


                                                                                   71
by the tribe. Id. at 291.3(d). The Procedures give the state a 60-day comment

period, and invite it to submit an alternate gaming proposal. Id. at 291.7(b).

They invite the state to participate in an informal conference with the tribe. Id.

at 291.8(b). Only after mediation may the Secretary attempt to actually impose

a proposal over the state’s objection. Id. at 291.11. It seems unlikely that a state,

negotiating in good faith, would fully proceed through this process without

coming to some agreement with the tribe. A good faith determination might

improve these procedures from a policymaking perspective, but that question is

not one for this court under Chevron. We ask only whether the Secretary’s

regulations are reasonable and whether Congress would have sanctioned them -

and it seems unlikely, given the Congressional goal of allowing and promoting

lawful Indian gaming businesses, that Congress would not sanction these

regulations closely tracking and complementing the original statute, rendered

ineffective by Seminole, with an alternate remedy that is absolutely essential to

its having the Congressional effect intended.

      Chief Judge Jones’s second contention is that the Secretarial Gaming

Procedures regulations create a biased mediation process by allowing the

Secretary of the Interior, rather than a court, to appoint a mediator who has “no

official, financial, or personal conflict of interest with respect to the issues in

controversy.” 25 C.F.R. § 291.9(a). Chief Judge Jones’s suggestion that the


                                                                                 72
Interior is placed in the role of an “objective arbiter” is incorrect - instead, the

person appointed as a mediator is the fair and impartial decider. Unfounded

speculation that the Secretary might not perform his plain duty under the

statutes and his own department’s regulations to select a neutral mediator fails

to justify a conclusion that the regulations are unreasonable - especially given

that for Chief Judge Jones’s fears to materialize, not only must the Secretary

violate his duty, but the neutral mediator must as well.

      Chief Judge Jones’s third contention, that the Secretary is enabled to

simply disregard the mediator’s proposal, exaggerates the Secretary’s powers

under the Procedures. The Secretary may not establish his own procedures

unless he does not approve the mediator’s proposal. The Secretary may not

disapprove the mediator’s proposal unless it violates federal or state law,

violates the trust obligations to the tribe, or does not comply with the technical

requirements of a proposal. 25 C.F.R. § 291.11. In the event that the Secretary

disapproves, he may prescribe his own procedures - but only if they “comport

with the mediator’s selected proposal as much as possible....” Id. at 291.11(c).

This differs only slightly from the statutory requirement that the procedures be

“consistent with the proposed compact selected by the mediator....” 25 U.S.C. §

2710(d)(7)(B)(vii). Moreover, it is unclear which of the two is the more restrictive




                                                                                73
on the Secretary - and the regulations certainly do not grant “unbridled power

to prescribe Class III regulations.”

      Chief Judge Jones’s final argument combines her previous three into a

grand petitio principii. That is, she begs the question by contending that

Congress would not have expected the Secretary to fill the unforeseen gap it left

in the IGRA’s tribal remedy unless he included the requirements that made it

unintentionally unenforceable in the first place---a federal court’s determination

of a state’s failure to bargain in good faith, the participation of a federal court-

appointed mediator, and gaming procedures consistent with a federal court-

appointed mediator’s proposed compact. Yet we are not inquiring into whether

Congress “intended” or could foresee the result reached by the Secretary in

filling Congress’s own unforeseen and unintended gap. We instead ask whether

the result is a reasonable one that Congress would sanction by the agency it had

empowered to make rules and policies to effectuate its acts regarding Indian

affairs and relations for purposes of complementing or filling the gap in the

statute. Chevron, 467 U.S. at 845. Congress intended for recalcitrant states to

be subjected to suit by Indian tribes in federal court - but that intended tribal

remedy was frustrated by the unforeseen constitutional interpretation in

Seminole. I conclude that, if Congress had known that it lacked power to

abrogate state sovereignty under the Indian commerce clause, it obviously would


                                                                                74
have adopted at least some alternate form of remedy - and that it would likely

have enacted something similar to the Secretarial Gaming Procedures

regulations, as a reasonable and necessary alternate tribal remedy. Otherwise,

if this reasonable and practicable proposition cannot be laid, we are faced with

a preposterous alternative conclusion, viz., that Congress would have declined

to adopt the IGRA in any form or would have included a veto power for hostile

states in a statute designed “to provide a statutory basis for the operation of

gaming by Indian tribes as a means of promoting tribal economic development,

self-sufficiency, and strong tribal governments.”3 25 U.S.C. § 270(1).


      3
            Chevron is not the only potential source of deference
owed to the regulations. The Indian canon of construction provides
that because of the trust relationship between the federal
government and the tribes, statutes “are to be construed liberally
in favor of the Indians, with ambiguous provisions interpreted to
their benefit.” County of Yakima v. Confederated Tribes & Bands of
Yakima Indian Nation, 502 U.S. 251, 269 (1992) (quoting Montana v.
Blackfeet Tribe, 471 U.S. 759, 766 (1985)). The precise
relationship between this canon of construction and the Chevron
doctrine has not been resolved. Several circuits, however, have
held that when the two principles of deference are in conflict, the
Indian canon trumps the Chevron doctrine, requiring deference to
the interpretation that is most favorable to the Indian tribes. See
Scott C. Hall, The Indian Law Canons of Construction v. The Chevron
Doctrine: Congressional Intent and the Unambiguous Answer to the
Ambiguous Problem, 37 CONN. L. REV. 495 (2004); Cobell v. Norton,
240 F.3d 1081, 1101 (D.C. Cir. 2001) (holding that the Indian canon
prevailed over the Chevron doctrine when the two were in conflict).
     There is no need to ponder the precise relationship of the two
principles in this case, however, because they are not in conflict
but concurrently call for judicial deference toward the Secretary’s
gaming procedures regulations that are necessary to carry the IGRA
into full effect. Thus, at a minimum, the Indian canon adds
substantially to the level of deference owed to the Secretary’s
Procedures regulations in this case. Chief Judge Jones makes
unwarranted assumptions about the intent of Congress that are not
                                                                             75
                                      VII.

      In sum, this reviewing court has no business rejecting the Secretary’s

exercise of his generally conferred authority to fill a particular statutory gap

simply because it deems the Secretary’s chosen resolution to be unwise, but

instead is obliged to accept the Secretary’s position because Congress has not

spoken to the point or gap at issue here and the Secretary’s interpretation is

reasonable. Further, the circumstances here imply that Congress would expect

the Secretary to be able to speak with the force of law, even though Congress

may not have expressly delegated authority or responsibility to implement a

particular provision; the power of an administrative agency to administer a

congressionally created and funded program necessarily requires the

formulation of policy and the making of rules to fill any gap left, implicitly or

explicitly, by Congress. The Secretary therefore acted within his authority to

promulgate regulations filling an unanticipated statutory gap under the explicit

authority of 25 U.S.C. §§ 2 and 9 and the implicit authority of the IGRA, and his

ensuing regulations are owed Chevron deference and are binding in the courts

because they are not procedurally defective, arbitrary or capricious in substance,


consistent with the obvious gap it unintentionally left in the IGRA
along with the requirement that we generously construe any
regulation by the Secretary to fill it in favor of the IGRA’s
effectuation, and with IGRA’s furtherance of tribal economic
development and self-sufficiency in light of Congress’s unique
trust relationship with the Indians.
                                                                               76
or manifestly contrary to the statutes. Accordingly, I DISSENT.




                                                                  77